Case 1:20-cv-22393-CMA Document 1-7 Entered on FLSD Docket 06/10/2020 Page 1 of 158




                                EXHIBIT G

                                    WEBSITE
Case 1:20-cv-22393-CMA Document 1-7 Entered on FLSD Docket 06/10/2020 Page 2 of 158
                                          Case 1:20-cv-22393-CMA Document 1-7 Entered on FLSD Docket 06/10/2020 Page 3 of 158




                                                                             More than
                                                                             50,000 data base
We are the leading platform in                                               customers in 2014
                                           Full distribution
distribution solutions,                                                                                             Partner with the
                                           infrastructure in 12
technology products & services             countries      with full                                                 top brands in the                    •   Miami
in Latin America & the Caribbean           sales & marketing,                                                       market                               •   Mexico
                                           purchasing, logistics and
                                           support.                                                                                                      •   Guatemala
                                                                                                                                                         •   El Salvador
                                                                                                                                                         •   Costa Rica
                                                                                                                                2000 + employees in      •   Panama
                                    Direct sales                                                                                      22 distribution    •   Jamaica
                                    to 41                                                                                             facilities and 1   •   Colombia
                                    countries                                                                                   consolidation center
                                                                                                                                                         •   Ecuador
                                                                                                                                              in China
                                                                                                                                                         •   Peru
                                                                                                                                                         •   Bolivia
                                                                                                                                                         •   Chile
                                                                                                                                                         •   Uruguay
                                                                                                                            We have 26 years of
                                      $1.5 Billion in                                                                       success growing with         •   Honduras
                                      sales with a 16%                                                                      our employees,               •   Nicaragua
                                      average CAGR                                                                          vendors and
                                      since 2002                                                                            customers

Main regional distribution center
providing weekly container                                     Intcomex                                                                                  General local
shipments to each country                                      is the team with                                                                          support
                                                               the mostcoverage                                                                          •   Argentina
                                                               in the region                                                                             •   Trinidad & Tobago
                                                                                                                                                         •   Dominican
                                                                                                                                                             Republic
                                          Case 1:20-cv-22393-CMA Document 1-7 Entered on FLSD Docket 06/10/2020 Page 4 of 158




       WHY INTCOMEX
  SYNONYM OF DISTRIBUTION IN LATIN AMERICA




                                                                                                                OPERATIONAL EFFICIENCY
                  EXPERTISE                                                                                     Driven by the focus on processes, metrics and KPI’s
        Experience and established
  credibility in Latin America for over
                              25 years
                                                                                                                FINANCIAL MUSCLE
                                                                                                                Ability to purchase large quantities of
                                                                                                                products from OEMs and to distribute into a
     LOCAL PRESENCE                                                                                             fragmented customer base
Local infrastructure, management
 and on-the-ground team to provide
  the day to day support to our 44K
                         customers


                                                                                                                COMMERCIAL &
      SYSTEMS DRIVEN
      Capability to provide Business                                                                            MARKETING CAPABILITIES
Intelligence and visibility to manage                                                                           Connect brands with the consumers
       the complete value chain from                                                                            through different Intcomex distribution
                     beginning to end                                                                           channels, delivering the brand’s image and
                                                                                                                experience
                  Case 1:20-cv-22393-CMA Document 1-7 Entered on FLSD Docket 06/10/2020 Page 5 of 158




                                                                            O U R O P E R AT I O N S


                                                                                                              Invoiced
                                                                                                        95K   transactions

 On a monthly
                                                                                                              Customer calls
basis, we do an                                                                          120K
 average of the
   following                                                                                            +4M   Products sold

  operational
    metrics                                                                                18K                Active
                                                                                                              Customers


                                                                                                              Web
                                                                                                        33K   Transactions
                                  Case 1:20-cv-22393-CMA Document 1-7 Entered on FLSD Docket 06/10/2020 Page 6 of 158




                     O U R V A L U E S & C U LT U R E

Our vision is to expand our influence in the fast growing Latin America technology industry, while
           keeping our customers at the forefront of the organization’s overall success




    LONG TERM      COMMITMENT                 TRUST                                      LOYALTY                        RESPECT   HARD WORK
   PARTNERSHIP
                                      Case 1:20-cv-22393-CMA Document 1-7 Entered on FLSD Docket 06/10/2020 Page 7 of 158




                                      OUR BUSINESS
           We have 14 business divisions working with the leading brands

Accessories & Retail
     Services        Electronics      Printing                    Gaming                         Mobile                     Components   Peripherals




Computer & Portability                                         Servers &
                      Point of Sale   Security                 Networks                        Software                     Supplies        Cloud
                                      Case 1:20-cv-22393-CMA Document 1-7 Entered on FLSD Docket 06/10/2020 Page 8 of 158




                    DISTRIBUTION CHANNELS
We aim to create the best shopping experience with interactive solutions that eliminate barriers and offer
            a more valuable experience on the sales floor and more visibility for your brand


                        VALUE ADDED                             ENTERPRISE                                                                     E-TAILERS &
   RESELLERS                                                                                                                RETAILERS
                         RESELLERS                              RESELLERS                                                                     MARKETPLACES




        OPERATORS & SERVICE SECURITY SPECIALIZED                                       APPLE PREMIUM
                                                                                                                                  SPECIALTY STORES
            PROVIDERS           RESELLLERS                                               RESELLERS
                                          Case 1:20-cv-22393-CMA Document 1-7 Entered on FLSD Docket 06/10/2020 Page 9 of 158




                                        OUR SERVICES


   POS                     Category                                                                                             Bundles &                Supply Chain
                                                                       Financing
Management                Management                                                                                             Kitting                 Management



                                         Accounts
                                                                                                       Inventory                             Logistics
              Marketing                 Receivable
                                                                                                      Management                             Services
                                       Management



 Presales                                                            Channel                                                    Reverse                   Analytics
                           Training
Engineering                                                        Development                                                  Logistics                  & KPI’s



              Post Sale                                                                                                                     Operations
                                       Merchandising                                                 Customization
              Services                                                                                                                       Services
                                    Case 1:20-cv-22393-CMA Document 1-7 Entered on FLSD Docket 06/10/2020 Page 10 of 158




We aim to create the best shopping experience with interactive solutions that eliminate barriers and offer
            a more valuable experience on the sales floor and more visibility for your brand




        MIX                                                                                                                 MARKET
                                   TRAINING                                                        MARKETING
  & MERCHANDISING                                                                                                          ANALYSIS
                                     Case 1:20-cv-22393-CMA Document 1-7 Entered on FLSD Docket 06/10/2020 Page 11 of 158




                                FULL SERVICE DISTRIBUTION


                                                          Dedicated Sales Team                                                    Sales floor analysis


We focus on improving Brand                                     Local Inventory                                                  Product Management




                                   OUR WAY
reach and execution, generating
higher performance of the Retail                                                                                               Product mix and portfolio
                                                                         Training
space; providing a product                                                                                                       selection by channel
category segmentation adapted
to the market needs.                                              Digital Marketing                                             Planogram development

Our services focus on                                                                                                  Display design, implementation and
                                                                    Store Checkers
increasing brand exposure and                                                                                                     maintenance
Sell out.
                                                                 Sales Promotors                                            Creation and implementation of
                                                                                                                                     POP material

                                                                     Data Analysis                                          Specialized promotion of product
                                                                                                                                       by channel
          Case 1:20-cv-22393-CMA Document 1-7 Entered on FLSD Docket 06/10/2020 Page 12 of 158




CLIENT-BASED SELECTION AND
STRATEGY
                  Case 1:20-cv-22393-CMA Document 1-7 Entered on FLSD Docket 06/10/2020 Page 13 of 158




PROCESS
Retail Analysis
                                                                       Case 1:20-cv-22393-CMA Document 1-7 Entered on FLSD Docket 06/10/2020 Page 14 of 158




  GO-TO-MARKET SERVICES
  GTM=TTM+BTL+AT
  L
                                                                                                                                                Life-cycle management
           Project
           charter


                                                                                                                                                                   Maturity phase                       Declining phase
Intcomex HQ
                                                                 Polished           Regional
                              Survey           Pilot trial                                            Growth phase (sell out volume )
                                                                 version            launch

    LATAM expansion                           Centricity                                     Sales expansion monitoring                                                                Fade in-fade out monitoring
                          Sample based on Determined by            KPI’              Priority                                                                                           of guidelines and project
   5 process milestones
                            target market customer (priority   adjustement        distribution to                                                                                               execution
   TTM/ Marketing
                                            discrimination        for CI           stores with
   documentation/ Price                                                                                                                                                                    Key communication point
                                          according to CLV)     monitored        ongoing projects
   bands                                Correct guideline       products
   Four priorities                                                                                                                                                                       Delay point due to localization issues
                                              Delivery of      Local resources
   Deliverable            GTM plan by
                                            commerce and         assignment                                                                                                              Early warning concerning low product
                                           Trade Marketing
                            country                                                                                                                                                                  turnover rate
                                              solutions


                                   Plan development/ GTM solutions                                                         Time-to-market
                                                                                      Product
    Trade Marketing/                                                                distribution
  Sales Local managers
                                                                                                                                                                        Discounted sales periods
                                                SELL-IN                          SELL-THROUGH                                                                   SELL-OUT




        The Sales Manager is the primary party responsible for the the successful planning and implementation of a GTM strategy for the
        respective accounts, while he/ she will have the support of the Category Manager, PM, Marketing Manager, Trade Marketing and
                                                    Logistics so as to facilitate such mission.
                                      Case 1:20-cv-22393-CMA Document 1-7 Entered on FLSD Docket 06/10/2020 Page 15 of 158




RETAIL ANALYSIS
UNDERSTANDING YOUR STRATEGY AND GTM CUSTOMIZATION


We analyze the strengths of the target retail through                                        We create value-added systems for each channel
the model of competitive advantages, segregating our                                         that are hard for our competitors to replicate, it is
customers by their nature of action in the market:                                           difficult to achieve due to the level of training and
                                                                                             discipline inherent to our human talent at Intcomex.

                                                                                             We incorporate an evaluation of the five major
•   Cost leadership                                                                          customer-facing activities through which retailers
                                                                                             can visually differentiate themselves in the
                                                                                             marketplace: place, product, value, communication
                                                                                             and people.

•   Differentiation




•   Shopper Approach
                                                                    Case 1:20-cv-22393-CMA Document 1-7 Entered on FLSD Docket 06/10/2020 Page 16 of 158




FALABELLA EXAMPLE
            Retail Sector Results                                   •      Chilean retail has a -8.6% decline 1Q 0’17 vs 1Q 0’18
             (January - March Year, $MMM USD)

                              2018            2017 % Var.
          Earning / loss, attainable to the owners
                                                                    •      Falabella (-1,9%), Cencosud (-23%), Empresas Hites (-32,3%) y Forus (-7,6%)
Falabella                     175.8           179.3          -1.9
Cencosud                       80.1           104.1           -23
Ripley Corp
Forus
                               15.7
                                  9.1
                                                  9.5
                                                  9.8
                                                             65.1
                                                             -7.6
                                                                    •      That decline was partially offset by the significant advance noted by Ripley Corp, which
Empresas Hites                    2.6             3.9       -32.2          increased its profits by 65.1%.
Empresas La Polar -              4.0 -           0.9        325.8
TOTAL                            279             306         -8.6
                Ordinary Activity Incomes
Cencosud
Falabella
                           3,755.3
                           3,115.9
                                           3,911.5
                                           3,019.1
                                                               -4
                                                              3.2
                                                                    •      Falabella accounted for 62.9% of total earnings in the sector in March, up from 58.6%
Ripley Corp                   577.6           574.1           0.6          in the first three months of 2017
Empresas La Polar             140.6           141.8          -0.8
Empresas Hites                111.6           111.5           0.1
Forus
TOTAL
                               94.3
                              7,795
                         Sales Cost
                                               95.1
                                              7,853
                                                             -0.9
                                                             -0.7   •      Falabella's revenues increased 2.8% in the first quarter to Ch$2,188,435 million
Cencosud                   2,664.2         3,911.5           -3.8
                                                                           (US$3,627 million). Excluding the exchange rate effect, they would have increased
Falabella                  2,028.4         1,967.6            3.1          7.4%
Ripley Corp                   358.8           361.0          -0.6
Empresas La Polar              93.1            88.9           4.7
Empresas Hites                 68.3            67.5          -1.6
Forus
TOTAL
                               43.5
                              5,256
                                               44.2
                                              6,441
                                                             -1.6
                                                             -0.8
                                                                    •      In Falabella Chile, own and exclusive brands partially offset the lower contribution of the
                         Cash Flow                                         hard lines (technology and home) as a result of a weak consumer context and high
Falabella                         5.3 -        69.0     -                  promotional activity.
Ripley Corp          -           1.3              1.1   -
Forus                -           1.9              3.4   -
Empresas La Polar -              8.6 -         12.2     -
Empresas Hites
Cencosud
                     -
                     -
                                 8.7 -
                               89.4 -
                                                 3.2
                                             107.5
                                                        -
                                                        -
                                                                    •      The biggest growth was in e-commerce. The online channel for retail businesses
TOTAL                -       104.6 -         187.4      -                  (department stores, home improvement and supermarkets) showed an increase of
(*) : Consolidated Balance Statements                                      28.3% over the first quarter of last year, with sales reaching $109.969 billion (US$ 182
Source: Strategy based on Financial Sateent under IFRS                     million). Online sales of these three units totaled US$ 823 million in the last 12 months.
norms

31/03/2018 delivered to the SVS
                                                Case 1:20-cv-22393-CMA Document 1-7 Entered on FLSD Docket 06/10/2020 Page 17 of 158




FALABELLA EXAMPLE
                                                                                  MISSION
                                                                                  To generate an innovative offer of products and services of good quality, at
                                                                                  convenient prices and with solutions tailored to each market, for people and
                                                                                  the home, throughout their life cycle, being leaders and with sustainable
                                                                                  development.

                                                                                  VISION
                                                                                  To contribute to the improvement of the quality of life of our clients in each
                                                                                  of the communities in which we operate.

CORE VALUES
                                                                                  COMMITMENT
HONESTY                                                                           We feel as our own what happens in our company.
Sincerity and truth will be a hallmark of all our relationships.

VOCATION OF SERVICE                                                               TEAM WORK
We will provide the best service to our customers                                 The superior results are the fruit of a joint effort.
and exceed their expectations.
                                                                                  RESPECT
INITIATIVE                                                                        We maintain a permanent attitude of respect for our colleagues,
We contribute with our own ideas.                                                 collaborators, customers and suppliers.
                                          Case 1:20-cv-22393-CMA Document 1-7 Entered on FLSD Docket 06/10/2020 Page 18 of 158




 FALABELLA EXAMPLE




• IKEA has a franchise agreement with Chilean retailer Falabella It wants to open at least nine stores in Chile,
  Colombia and Peru over a period of 10 years and will sell through online sales channels in the three countries
• 52966 employees only in Chile
• 46% of the staff is under 30 years of age.
• 45% of the staff has worked at Falabella Companies for over 3 years.
• 41% Staff turnover
• 38.9 Training hours average
• 31368 active retail vendors
                                  Case 1:20-cv-22393-CMA Document 1-7 Entered on FLSD Docket 06/10/2020 Page 19 of 158




FALABELLA EXAMPLE
DEPARTAMENT STORES                              DIY STORES




SUPERMARKET /SELFSERVICE STORES                 FINANCIAL SERVICES
                                              Case 1:20-cv-22393-CMA Document 1-7 Entered on FLSD Docket 06/10/2020 Page 20 of 158




EXAMPLE FALABELLA (PARTIAL)

                                         Place
                                                                                                                            Est
                                                                                                                            Expansion
                                                                                                                            Falabella POS count 45 (Included e-commerce)
                                                                                                                            Falabella Connect POS count 4
                                                                                                                            Tottus POS count 55
    Comunication
                                        Suppliers                                                                           Sodimac POS Count 49
                                                                                     Product




                            Logistics                   Systems                                                               Est
                                                                                                                              Scale
                                                                                                                              Bargaining power


                   People                                              Value


                            Value proposition
                                           Case 1:20-cv-22393-CMA Document 1-7 Entered on FLSD Docket 06/10/2020 Page 21 of 158




COMPARISON SEGMENTATION- RETAIL
* DIFFERENTIATION ON SPECIALIZED AREAS
                         IPT              ASP                               ARP                            Merchandisng           Training   Staff turnover


 Travel Channel         High               High                              High                                Experience         High          Low


     APR*              Medium              Alto                           High                     Categorization, experience       High      Medium –High
                                                                       opportunity                       tables, BBG


  Department      Medium opportunity   Medium-high                        High                         Corners, experience        Medium        Medium
                                                                       opportunity                  tables, brand block, BBG,
                                                                                                       Adyacency, Visual
                                                                                                          Merchandising

   Specialist      High opportunity    Medium-high                        High                            Cross selling,            High        Medium
                                                                       opportunity                     categorization, wall
                                                                                                     exhibition, store window,
                                                                                                            cashier sale
     Telco*        High opportunity    Medium – Low                       High                     Wall exhibition, experience      Low           Low
                                                                       opportunity                      table, adyacency

   Traditional      Medium –high         Medium                         Medium                            Display cabinets,         High          High
                     opportunity                                       opportunity                      experience table, wall
                                                                                                              exhibition


   Price club                            Medium                                                      End caps, pallet shippers     None           High
                                                                                                            in & out
                    Case 1:20-cv-22393-CMA Document 1-7 Entered on FLSD Docket 06/10/2020 Page 22 of 158




CHANNEL CONFLICT
       CHANNEL                                                            CHARACTERISTICS

      CONSUMER                                                               VALUE SEARCH

      E CHANNEL                                                               CONVENIENCE

        TIER 1                                                           DIFFERENTIATION

        TIER 2                                                                          STEP UP

        TIER 3                                                                          VOLUME

      RESELLERS                                             MARGIN DISAGREEMENTS

     DISTRIBUTORS                        SCALABLE – REPLICABLE – PACKABLE

        BRAND                                                                    CATEGORIES
          Case 1:20-cv-22393-CMA Document 1-7 Entered on FLSD Docket 06/10/2020 Page 23 of 158




POS & DATA ANALYSIS
                                   Case 1:20-cv-22393-CMA Document 1-7 Entered on FLSD Docket 06/10/2020 Page 24 of 158




OVERVIEW

•   Sample: TOP 5 stores: Ahumada,                                              •      All product mix are in in other CE areas
    Costanera, Parque Arauco, Oeste y                                                  away from gaming hardware exhibition
    Vespucio.
                                                                                •      No brand blocks

•   Adjacency and cross-selling are analyzed,
                                                                                •      No Best, Better, Good exhibition
    with the result that only one in five stores
    has a gaming peripherals exhibition next to                                 •      Small diferentiation between regular
    or near the gaming notebook experience                                             peripherals and gaming peripherals
    table.
                                                                                •      Low corresponcy between hardware price
•   The main reasons indicated by store                                                and peripheral price
    administrators for not cross selling
    exhibitions is due to “security” and
                                                                                •      Passive promoters

    “robbery” prevention
                                  Case 1:20-cv-22393-CMA Document 1-7 Entered on FLSD Docket 06/10/2020 Page 25 of 158




STORE LAYOUT

   Freehand stroke store layout                                                                                   Final store layout
                               Case 1:20-cv-22393-CMA Document 1-7 Entered on FLSD Docket 06/10/2020 Page 26 of 158




COSTANERA STORE




   Gaming table Side A                      Gaming table side B                                                       Wall exhibition


  Product adjacency in the gaming category is not met, the gaming notebook experience table
                               displays sleeves on both sides.
                              Case 1:20-cv-22393-CMA Document 1-7 Entered on FLSD Docket 06/10/2020 Page 27 of 158




PLAZA OESTE STORE




   Gaming table Side A                     Gaming table side B                                                       Wall exhibition


        No adjacency or cross-selling in relation with the gaming category, the gaming
                  notebook table displays low ticket backpacks and mice
                                    Case 1:20-cv-22393-CMA Document 1-7 Entered on FLSD Docket 06/10/2020 Page 28 of 158




DIAGNOSIS

•   Lack of consistency, there are stores with
    exhibitions arranged by brand block, others by
    price point and on the last one, the “gaming”
    signage was found to have no correlation with
    the products on display.

•   There is no planogram in place for hardware or
    peripherals.

•   The visual priority for Fallabella is not about
    facilitating the purchase process, but rather to
    maintain a visually clean and organized image
    on the floor.
                                 Case 1:20-cv-22393-CMA Document 1-7 Entered on FLSD Docket 06/10/2020 Page 29 of 158




WALL SHARE
TRADE MARKETING REPORTING


                                                                                                          Intcomex Share (Avg/POS)
      Wall Share (AVG/POS)                                                   100%                 80%             60%        40%           20%      0%

                                                                                                          50                               38            Accessories
                                     Accessories
                                                                                                  23                                  33                 consumable
                 2% 4%               Exclusive
            7%                                                                                3                                   9                      Consumer E
                          26%        consumable
       4%                                                                                                                                                Exclusive
                                     peripheral                                                                         51
      4%
                                     Systems                                                               4                               3             Mobile
     10%                             Software                                             1                                   5                          Networking
                                     Consumer E                                       4                                  33                              peripheral
                           15%
       11%                           Printing                                                              14                               9            Printing
                                     Mobile                                          1                                   12                              Software
                    17%
                                     Others                                                                    21                              11        Systems

                                                                                                            Intcomex          Otros distribuidores
                                        Case 1:20-cv-22393-CMA Document 1-7 Entered on FLSD Docket 06/10/2020 Page 30 of 158




WALL SHARE
TRADE MARKETING REPORTING

                       # of SKU’s (avg/POS)                                                                               Spaces per store (avg/POS)

                                   33                                                                                                      43
                                          29                                                                                                    34
                                 3 3
                                                 19
                                         8                                                                                                            25
                                                      22
                                          2                                                                                                            23
                                           5    16                                                                                                       18
 In exhibition                 Not exhibited     12                                                                                                      18
 508                            84           6 10                                                                                                        16
                       52                       16
                                            3 10                                                                        367                             16
                 330                      2                                                                                                           15
                                              11
                                                                                                                                                     15




                                                                                                            MICROSOFTH            HP             KLIP XTREME
        HP                  MICROSOFTH            KLIP XTREME                                               Case Logic            EPSON          Canon
        Case Logic          Canon                 EPSON                                                     MAXELL                GALAXY         NEXXT
        SANDISK             GALAXY                KINGSTON                                                  FORZA                 Others
                                                                                     Case 1:20-cv-22393-CMA Document 1-7 Entered on FLSD Docket 06/10/2020 Page 31 of 158




AUDIO PRICE BANDS REVIEW
                                                   Price Distribution                                                                                                               Stock By Price Band
                      0.00
                      0.00                                                                                                          Media Alta
                      0.00
 Skus distribution




                      0.00
                                                                                                                                          Media
                      0.00
                      0.00
                      0.00                                                                                                          Media Baja
                      0.00
                      0.00
                        -                                                                                                                    Baja
                     (0.00) -                 2,000              4,000                6,000                    8,000
                                                             Average price
                                                                                                                                                     0                 2000               4000            6000                8000           10000


                                             Stock By Btrand And Price Band                                                                                      # of Exhibit Spaces by Brand and Sku’s
 100%                            0%               0%
                                                  2%
                                                  3%                0%
                                                                    1%
                                                                    0%                0%
                                                                                      1%                   2%
                                                                                                           1%
                                                                                                           0%                       35
                                                  5%
                                                  1%                                                       4%
                                                                                                           0%
                                                                                     19%                   7%
         80%                                     11%                                                       8%                       30
                                                                                                                                                                               3
                                                 17%                                                                                                                           0
                                                                                     21%                                            25                                         3
         60%                     72%                               68%                                                                                                         1
                                                                                                                                                                               1
                                                                                                          45%                       20                                         6
         40%
                                                                                                                                    15                                         1
                                                 62%                0%               54%
                                                                                                          19%                                                                  5
         20%                                                                                                                        10               0
                                 27%                               28%                                                                               4                                           0
                                                                                                                                                                                                 1                   0
                                                                                                          14%                                                                                    2                   1
                                                                                                                                                                                                                     1
                     0%                                             0%               4%                                               5              1
                                                                                                                                                     0                      10                   1
                                                                                                                                                                                                 0                   0
                                                                                                                                                                                                                     2
                                                                                                                                                                                                 1
                                                                                                                                                                                                 0
                     JAM                                                                                                                             5                                           4                   2
                                 BajaKlip Xtreme
                                               Media JBL
                                                     Baja            Marley
                                                                   Media             Logitech
                                                                                  Media Alta              Urbano
                                                                                                          Alta                                                                                                       2
                                                                                                                                      0
                     Microsoft        Sony            Skullcandy     Sennheiser       Razer                                                         Baja              Media Baja              Media            Media Alta             Alta
                                                                                                                                              Klip Xtreme      JBL      Sony       JAM   Sennheiser   Marley     Skullcandy    Bose   Logitech
         Case 1:20-cv-22393-CMA Document 1-7 Entered on FLSD Docket 06/10/2020 Page 32 of 158




TRADE MARKETING
                                                          Case 1:20-cv-22393-CMA Document 1-7 Entered on FLSD Docket 06/10/2020 Page 33 of 158




ACTIVITIES

                        Monitored              Human Talent
                      Price Mapping               Trainers
                 Inventories & Suggested         Supervisors
                       Competition              POS Personnel
                Customer buyback Business
                      Opportunities


                                                                                                                   We work around 6 activities
   Communication                                                    Deliverables                                   focused on brand development,
     & Design                                                        Sell Out
   Display & Exhibition
POP Material and signage
                                                                  Price mapping
                                                           Inventories and Suggestions
                                                                                                                   measurement, human talent,
suggested settled to needs
 Proposal of new materials
                                                                    Wall Share
                                                                  Opportunities                                    integration and execution.
                                                                    Activations




                             KPI’s               Training
                       POS Coverage         Model by competences
                         GMROM               Brand, product & tech
                         GMROL              Sales conceptualization
                           Sales              Specialist Programs
                       Missing Sales              Evaluation
                                                    Virtual
                               Case 1:20-cv-22393-CMA Document 1-7 Entered on FLSD Docket 06/10/2020 Page 34 of 158




FIX & FLEX STRUCTURE

  To have the right balance between sell in --> sell out we invest in a profitable promoters team




                                       Intcomex POS force scheme

                   Our two key positions are defined in Fix & Flex. By using a
                   holistic process of selection, evaluation and compensation
                    of properly managed personnel we decide the best fit for
                                               each.
                                                      Case 1:20-cv-22393-CMA Document 1-7 Entered on FLSD Docket 06/10/2020 Page 35 of 158




TRADE MARKETING



POS STAFF                                                                                      PRICE BAND ANALYSIS
We design profiles, recruit and select staff according to the needs of                         Understanding the correct positioning of price points is key prior to introducing a
the retailer and of our own brands. Quality is determined by choosing                          brand new line of products. During the product´s life cycle we observe the
the right personnel.                                                                           competition reaction to our retail price.




BENCHMARKS                                                                                     WALL SHARE
We conduct comparison studies between competitor´s and our own                                 Position the initial shopper in the right wall so as to influence the
products to determine if we are positioned at the front, or if we are                          decision-making process of the client to the extent of selecting the
considered a step-up, step-down or a superior option in terms of                               winning options indicated earlier. We are continually analyzing our
technology and value for the consumer.                                                         positions as well as the positions of competitors
                                                      Case 1:20-cv-22393-CMA Document 1-7 Entered on FLSD Docket 06/10/2020 Page 36 of 158




POS STAFF




MERCHANDISERS
Staff dedicated to hold current exhibition positions and also gain additional floor space by
negotiating with each POS visisted, keeping in mind that enough stock should always be
kept at hand.




                                                                                                                                         CATEGORY SPECIALISTS
                                                                                                                                         Develop profiles to drive profitable experiences
                                                                                                                                         in POS, as well as cost-effective interactions for
                                                                                                                                         the client, the brand and the retailer taking
FIXED-TERM PROMOTERS                                                                                                                     advantage of their advanced knowledge of
Specially assigned advisers to a POS with specific quotas that need to be met through                                                    technology and advisory skills.
permanent displays, direct sales to customers and product activations at the POS.
         Case 1:20-cv-22393-CMA Document 1-7 Entered on FLSD Docket 06/10/2020 Page 37 of 158




MERCHANDISING
                                Case 1:20-cv-22393-CMA Document 1-7 Entered on FLSD Docket 06/10/2020 Page 38 of 158




MERCHANDISING AND POS


We focus on communicating and                                             EXHIBITION
                                                                          • Maintenance of passive and active displays
Educating consumers your brand                                            • POS visit to collect data about: product, price, packaging
message to boost profitability on the                                     • Planograms maintenance
sales floor:                                                              • Displays installation and exhibition maintenance

                                                                          POS PERSONNEL AND POS SALES FORCE
• Virtual or In-Store trainings                                           • Specialized promo-sellers in your brand and products
• Complementary sales accessories                                         • Spaces maintenance
  manuals                                                                 • Increase of cross-selling and conversion rate
                                                                          • Warranty tracking
• Specialized training for store
  managers                                                                FLOOR SALES ANALYSIS
                                                                          • Execution and training results
                                                                          • Visits, exhibition status and POS sales force monthly reports
                                                                          • Product status report
                                            Case 1:20-cv-22393-CMA Document 1-7 Entered on FLSD Docket 06/10/2020 Page 39 of 158




MERCHANDISING
FURNITURE
We build solutions designed to showcase products of our exclusive brands, which would also project their value to customers by
being efficiently marketed.




PLANOGRAMS
The right position on wall displays maintains an acceptable product rotation. We always strive to provide guidance to customers
and POS staff so as to accomplish this goal.
                                                      Case 1:20-cv-22393-CMA Document 1-7 Entered on FLSD Docket 06/10/2020 Page 40 of 158




MERCHANDISING
CATEGORIZATION
By creating a category role, the retail strategy is defined and act upon those guidelines: Category KPIs – Product- Exhibtion — Merchandising –
Staff – Category KPIs .




SIGNAGE
Facilitates customer buying decision through the fast and accurate identification of the product or soluttion he/she is looking for.
                                                    Case 1:20-cv-22393-CMA Document 1-7 Entered on FLSD Docket 06/10/2020 Page 41 of 158




MERCHANDISING
CREATION OF POP MATERIAL
Specialized designers in retail are focused on the creation of customized POS in order to achieve specific goals, such as impulse purchasing,
education, cross-selling, or to increase the ASP
               Case 1:20-cv-22393-CMA Document 1-7 Entered on FLSD Docket 06/10/2020 Page 42 of 158




ORIGINAL GAMING EXHIBITION
              Case 1:20-cv-22393-CMA Document 1-7 Entered on FLSD Docket 06/10/2020 Page 43 of 158




COSTANERA CENTER
                                             Case 1:20-cv-22393-CMA Document 1-7 Entered on FLSD Docket 06/10/2020 Page 44 of 158




UPPER VIEW – SINGLE TABLE                                                                                                                                         Free end-cap for open exhibition of
                                                                                                                                                                             peripherals




 End cap – Networking category plus
             education

                                      Price-range indicator with                            Suggest ad-hoc peripherals for the      Table cover with Best, Better Good
                                      specifications, color coded                                    hardware ticket                   categorization, in addition to
                                                                                                                                      peripheral recommendations
        Case 1:20-cv-22393-CMA Document 1-7 Entered on FLSD Docket 06/10/2020 Page 45 of 158




PLANOGRAMS
            Case 1:20-cv-22393-CMA Document 1-7 Entered on FLSD Docket 06/10/2020 Page 46 of 158




SCHEMATIC PLANOGRAMS
                                                                              Case 1:20-cv-22393-CMA Document 1-7 Entered on FLSD Docket 06/10/2020 Page 47 of 158




PLANOGRAM DATABASE
                                                                                                                                                        Superficie
                                                                                             Número de                                  Espaci Espacio de las      Superfici Volumen                                 Volumen
                                                                                                                                                                                                                                  MSRP
                                                   Línea de                             Cara unidades Capacida Anchur Altura Profundida o lineal lineal caras      e de las utilizado                                utilizado
Referencia     Categoría         Marca             marcas       Nombre                  s    por caras d       a [cm] [cm] d [cm]       [cm] [%]        [cm²]      caras [%] [cm³]                                   [%]                          Costo
910-004506     Productividad     Logitech          Mouse        910-004506                    1              7            7     14,00     20,00            3,00      14,00    5,22%     280,00   6,71%     5880,42        6,70%   ₡   17.200,00   ₡   10.850,00
910-004466     Productividad     Logitech          Mouse        910-004466                    1              7            7     14,00     20,00            3,00      14,00    5,22%     280,00   6,71%     5880,42        6,70%   ₡   17.200,00   ₡   10.850,00
EM-JE033-DR    Audio             House of Marley   audifonos    EM-JE033-DR                   1              7            7      8,00     15,00            3,00       8,00    2,98%     120,00   2,88%     2520,18        2,87%   ₡   16.900,00   ₡   10.706,50
EM-JE033-MI    Audio             House of Marley   audifonos    EM-JE033-MI                   1              7            7      8,00     15,00            3,00       8,00    2,98%     120,00   2,88%     2520,18        2,87%   ₡   16.900,00   ₡   10.706,50

MM100HOM65     Audio - Audífonos House of Marley audifonos      EM-JE061-PH                   1              6            6      5,80     17,80            3,80        5,80   2,16%     103,24   2,47%     2354,03        2,68% ₡      9.990,00 ₡      4.822,30

MM100HOM62     Audio - Audífonos House of Marley audifonos      EM-JE061-BK                   1              6            6      5,80     17,80            3,80        5,80   2,16%     103,24   2,47%     2354,03        2,68% ₡      9.990,00 ₡      4.822,30

MM100HOM66     Audio - Audífonos House of Marley audifonos      EM-JE061-RA                   1              6            6      5,80     17,80            3,80        5,80   2,16%     103,24   2,47%     2354,03        2,68% ₡      9.990,00 ₡      4.822,30
F2CU012BT04-
                                                                                                                                                                                                                                  ₡    4.900,00 ₡      1.834,00
WHT            Connectivity      Belkin                         F2CU012BT04-WHT               1              9            9     10,00     13,00            2,50      10,00    3,73%     130,00   3,12%     2925,19        3,33%

F2CU036btBLK   Connectivity      Belkin            Cable        F2CU036BTBLK                  1              7            7     10,00     13,00            3,00      10,00     3,73%    130,00    3,12%    2730,19        3,11% ₡ 10.990,00 ₡          7.032,00
                                                                                              9                          62                                          81,40    30,34%   1369,72   32,83%   29518,67       33,63%

ICB55BLK       Carga             iLuv              Cables       ICB55BLK                      1              9            9      8,00     18,00            2,50        8,00   2,98%     144,00   3,45%     3240,22        3,69% ₡      6.300,00 ₡      3.524,40

ICB263BLK      Conectividad      iLuv              Cables       ICB263BLK                     1              7            7      7,62     17,27            3,05        7,62   2,84%     131,61   3,15%     2808,28        3,20% ₡ 10.250,00 ₡          6.048,00
                                                                SDSQUNC-016G-
                                                                                                                                                                                                                                  ₡    6.200,00 ₡      3.752,00
CH160SDK15     Almacenamiento    Sandisk           usb          GN6MA                         1             46           46     10,20     15,20            0,50      10,20    3,80%     155,04   3,72%     3566,15        4,06%
CH160SDK06     Almacenamiento    Sandisk           usb          SDCZ43-016G-G46               1             28           28     10,20     15,20            0,80      10,20    3,80%     155,04   3,72%     3473,13        3,96%
JBLGOBLUE      Audio             JBL               Speakers     Go Blue                       1              3            3     10,00     11,00            6,00      10,00    3,73%     110,00   2,64%     1980,16        2,26%   ₡   18.450,00   ₡   13.138,40
JBLGORED       Audio             JBL               Speakers     JBLGORED                      1              5            5     10,00     11,00            4,00      10,00    3,73%     110,00   2,64%     2200,16        2,51%   ₡   18.450,00   ₡   13.138,40
JBLT450BTBLK   Audio             JBL               Audifonos    JBLT450BTBLK                  1              5            5     18,00     21,00            4,00      18,00    6,71%     378,00   9,06%     7560,57        8,61%   ₡   34.990,00   ₡   19.425,00
JBLT450BLU     Audio             JBL               Audifonos    JBLT450BLU                    1              5            5     18,00     21,00            4,00      18,00    6,71%     378,00   9,06%     7560,57        8,61%   ₡   20.550,00   ₡   11.711,00
JBLT450BTWHT   Audio             JBL               Audifonos    JBLT450BTWHT                  1              5            5     18,00     21,00            4,00      18,00    6,71%     378,00   9,06%     7560,57        8,61%   ₡   34.990,00   ₡   19.425,00
                                                                                              9                        113                                           110,02   41,00%   1939,69   46,49%   39949,81       45,52%

HX-P190GR      Audio             Jam               Speakers     HX-P190GR                     1              3            3      7,00      8,00            7,00        7,00   2,61%      56,00   1,34%     1176,08        1,34% ₡ 12.990,00 ₡          7.934,00

HX-P190BK      Audio             Jam               speakers     HX-P190BK                     1              3            3      7,00      8,00            7,00        7,00   2,61%      56,00   1,34%     1176,08        1,34% ₡ 12.990,00 ₡          7.934,00

HX-P190BL      Audio             Jam               speakers     HX-P190BL                     1              3            3      7,00      8,00            7,00        7,00   2,61%      56,00   1,34%     1176,08        1,34% ₡ 12.990,00 ₡ 7.934,00
24022037       Carga             Huawei            Cargadores   24022037                      1             11           11      7,70     12,00            2,00        7,70   2,87%      92,40   2,21%     2032,94        2,32% ₡ 19.490,00 ₡ 12.027,00
24022036       Carga             Huawei            Cargadores   24022036                      1             11           11      7,70     12,00            2,00        7,70   2,87%      92,40   2,21%     2032,94        2,32% ₡ 19.490,00 ₡ 12.027,00

U7Z-00018      Productividad     Microsoft                      U7Z-00018                     1              4            4     12,00     14,00           5,00       12,00    4,47%     168,00   4,03%     3360,25        3,83% ₡ 11.500,00 ₡ 6.840,00
MM100HOM46     Audio - Speaker   House of Marley speakers       EM-JA007-NV                   1              2            2     10,90     12,40          10,90       10,90    4,06%     135,16   3,24%     2946,69        3,36% ₡ 32.500,00 ₡ 20.919,00

CH032SDK94     Almacenamiento Sandisk              usb          SDCZ71-032G-B35               1             76           76      7,60     12,70            0,30       7,60    2,83%      96,52   2,31%     2200,80        2,51% ₡ 13.000,00 ₡ 8.687,80
JBLGOGRAY      Audio          JBL                               JBLGOGRAY                     1              5            5     10,00     11,00            4,00      10,00    3,73%     110,00   2,64%     2200,16        2,51% ₡ 18.450,00 ₡ 13.138,40

                                                                                              9                        118                                           76,90    28,66%    862,48   20,67%   18302,04       20,85%
           Case 1:20-cv-22393-CMA Document 1-7 Entered on FLSD Docket 06/10/2020 Page 48 of 158




TRAINING
                                          Case 1:20-cv-22393-CMA Document 1-7 Entered on FLSD Docket 06/10/2020 Page 49 of 158




TRAINING
Knowledge, great disposition and the right attitude                               •      We start by creating a customized training manual for
are the prerequisites to create an experience that                                       retail
the customer can identify with.
                                                                                  •      As a requirement, our staff is highly knowledgeable and
                                                                                         experienced in the sales field
We guide and train you to maximize the potential
on the sales floor.                                                               •      Our structure adapts to the key demographic based on
                                                                                         age and education level

                                                                                  •      We have methods to identify training needs and design a
                                                                                         specialized program that caters to a specific customer
                 2017 TRAINING IN
                 NUMBERS                                                          •      We tailor multimedia materials to the latest technology
                                                                                         and in line with branding requirements
                 •   750 people trained In-Store
                 •   160 people trained Online | Training                         •      Innovation is at the core of our business; we have
                     App                                                                 developed our a training mobile app to compliment in-
                                                                                         store training
                                             Case 1:20-cv-22393-CMA Document 1-7 Entered on FLSD Docket 06/10/2020 Page 50 of 158




TRAINING SERVICES
                                                                                            PROGRAMS FOR CATEGORY SPECIALISTS
PRODUCT TRAINING
                                                                                            Specialization takes time and dedication, a good training
We develop specific content dealing with the technology
                                                                                            program with category-based content, and precisely
adopted by our products and their competitive advantages.
                                                                                            outlined is the type of learning programs we put together
                                                                                            to achieve such end.



POS MERCHANDISING TRAINING
                                                                                            TRAINING FOR BUYERS
The way a product is presented to the consumer is as
                                                                                            Our buyers need to be updated on segmentation methods,
important as the product itself, each category operates with
                                                                                            CATMAN, Score Cards and on technology trends, all target
its own promotional techniques
                                                                                            audiences are covered.




SOFT SKILL TRAINING                                                                         TRAINING APP
The benefits of technology in his/her daily life need to be                                 This can be used virtually anywhere, it also measures the
interpreted to the consumer and make those consistent with                                  staff performance and compensate them for their
his/ner needs, we use sensibility to detect when and how to                                 achievements. Can be customized for each retailer.
properly offer a particular product
                       Case 1:20-cv-22393-CMA Document 1-7 Entered on FLSD Docket 06/10/2020 Page 51 of 158




FACE-TO-FACE TRAINING
POS & INTCOMEX INSTALLATIONS
               Case 1:20-cv-22393-CMA Document 1-7 Entered on FLSD Docket 06/10/2020 Page 52 of 158




TRAINING APP




                              Training application specifically designed to train your POS team in
                              sales skills and techniques

                              Based on games where users develop internal skills

                              Users are valued with products, gifts or virtual recognition for their
                              achievements
            Case 1:20-cv-22393-CMA Document 1-7 Entered on FLSD Docket 06/10/2020 Page 53 of 158




TRAINING DOCUMENTS
        Case 1:20-cv-22393-CMA Document 1-7 Entered on FLSD Docket 06/10/2020 Page 54 of 158




MANAGEMENT &
REPORTING
              Case 1:20-cv-22393-CMA Document 1-7 Entered on FLSD Docket 06/10/2020 Page 55 of 158




POS MANAGEMENT


                                                                                                     Classification
                                                                                                      A.   Strategic
              C                                          A                                            B.   Potential
      Share

                                                                                                      C.   Dedicated
                                                                                                      D.   Massive
              D                                          B




                     Sell Out
                                    Case 1:20-cv-22393-CMA Document 1-7 Entered on FLSD Docket 06/10/2020 Page 56 of 158




POS HUMAN FACTOR

  Achieve a balance investment in Sell In -> Sell Out through a profitable team of POS consultants / promoters




 Staff Integration:
 Review Resume
 Pre-Test-Hiring
 Look for Core Competences
 Training
         Case 1:20-cv-22393-CMA Document 1-7 Entered on FLSD Docket 06/10/2020 Page 57 of 158




CONSUMER INSIGHT
                Case 1:20-cv-22393-CMA Document 1-7 Entered on FLSD Docket 06/10/2020 Page 58 of 158




TAKING BIG DATA TO INSIGHTS
                                                           Case 1:20-cv-22393-CMA Document 1-7 Entered on FLSD Docket 06/10/2020 Page 59 of 158




  CI                                  15%




                                                          CDT503
                                                                                                                                                        50%
                          43%
                                                          CDT508
                                                          CDT509
                                                                                                                                                  25%         75%
                                                          CDT510
                                            36%



                                6%                                                                      SELL THRU ANALYSIS
                                                                                                        It is difficult to take predictive actions to improve performance if we
REGIONAL ANALYSIS PER CHANNEL                                                                           don´t understand what is driving the turnover in the entire retail
We use our scale to understand the regional behavior of a brand or                                      chain. We proactively spend time in understanding the product´s
product in different scenarios and in the same retail channel                                           trajectory rather than assuming the role of mere spectators.


             Average
                                     Inventory    Minimuy for Suggested
 MPN         Weelky     Inventory
                                     Weeks        Exhibition  Restock
             Sales

 SUGGESTED RESTOCKING                                                                                    SELL-IN SELL OUT OUTCOME DASHBOARD
 Facilitates the purchaser’s job by accelerating the decision-making                                     By comparing restocking times with the rotation rate per store and per
 process. The business conversation is based on the ethical                                              each category, we are able to grasp restocking key points and the
 collaboration, as we are aware of the importance of maintaining the                                     optimal product assortment.
 trust of our customers through the correct restocking.


30                                                                                                                                                                        105%
20
                                                                                                                      Sell In                                       64%
10
                                                                                                                      Sell Out
 0                                                                                                                                                                        103%

LOST SALE ANALYSIS                                                                                       CONVERSION RATE COMPARISON
Inevitably, gaps result from the lack of coordination in the brand-                                      As each product has its own pace and selling strategy, this study
distribution-retail chain. This analysis provides a diagnosis as to what                                 allows us to comprehend the effectiveness of our logistics and sell out
part of the chain is broken in order to take corrective actions.                                         tactics we put in place.
                              Case 1:20-cv-22393-CMA Document 1-7 Entered on FLSD Docket 06/10/2020 Page 60 of 158




WHAT ARE INSIGHTS?

Insights are discoveries, observations and general finidngs that give light and a deeper
knowledge of a brand, category or customers. And when they are acted on, they generate
revenue.


                                                                                                                     The process of turning big data of
                                                                                                                     different sources to a golden
                                                                                                                     nugget insight.
                                                                                                                     This gives us an important bit of
                                                                                                                     information that can be actioned
                                                                                                                     and can generate reveue.
                                              Case 1:20-cv-22393-CMA Document 1-7 Entered on FLSD Docket 06/10/2020 Page 61 of 158




 WHAT ARE INSIGHTS?


                                                                                    Constantlly obtaining the
                                                                                    info
                  BI:                                                                                                                General Basis
                 Sell In                                                            General revission
                                                                                                                                     Historic Data:
                                                                                                                                     -Sell-In
                                                                                    Strcturing the base
                                                                                                                                     -Sell-Out
                                    KAM:
Trade                             Backgroun                                                                                          -Stock
MKT:                                d and                                                                                            -ROM Data
                                   Insight                                          Matching Sku’s with
                   Get                                                                                                               -Insights TM
               information                                                          MPN’s
                                                                                                                                     -Others (GFK, Internet)
                  form:
                                                                                    Matching the base with
                                                                                    brands and categories

    Others::                 Custome
     GFK,                       r:                                                  Final revision
    Researc                  SellOut
       h                     & Stock
                                                 Case 1:20-cv-22393-CMA Document 1-7 Entered on FLSD Docket 06/10/2020 Page 62 of 158




ANALYSIS & INSIGHTS
                                            Formulating KPI’s and
                                               Analyzing Them

                                         • We grew +15% YoY
                                         • However our growth was -10pts
                                           less tan the ROM                                                                               Generating Staretgies &
                                         • Our growth is -20pts less tan the                                                            Building the Business Review
                                           ROM in speakers that make ½
                                                                                                                                                     PPT.
                                           our revenue


 0%                                                                                                                                                               100%

                                                                                                    Finding the Key Idea
           Identiying the Key
               Questions                                                                    • JBL is perfomring -20pts less
                                                                                              tan the ROM
      • Did we grow against last year?
                                                                                            • 6 out of 20 models make 80% of
      • Did we grow more/less tan the
                                                                                              the sale.
        ROM?
                                                                                            • 1/2 of JBL top models have
      • Where do we grow and where
                                                                                              been breaking stock
        do we decrease?
                                                                                              representing a -45% revenue
      • Why do we grow/decrease in
                                                                                              loss.
        those segments?
             Case 1:20-cv-22393-CMA Document 1-7 Entered on FLSD Docket 06/10/2020 Page 63 of 158




CUSTOMERS & BENCHMARK DASHBOARD
               Case 1:20-cv-22393-CMA Document 1-7 Entered on FLSD Docket 06/10/2020 Page 64 of 158




ANALYSIS 80/20 BRANDS
      Case 1:20-cv-22393-CMA Document 1-7 Entered on FLSD Docket 06/10/2020 Page 65 of 158




QBR
                                   Case 1:20-cv-22393-CMA Document 1-7 Entered on FLSD Docket 06/10/2020 Page 66 of 158




 INVENTORY BREAKDOWN
 LOSS SALES ANALYSIS


     F8J023BT04-WHT   MIXIT↑ LIGHTNING TO USB CHARGESYNC CABLE
                                         WHITE
30


25

                                                                                                                          Este cable MIXIT top seller de cables ha
20
                                                                                                                          perdido venta de 90 piezas las últimas
                                                                                                                          semanas.
15
                                                                                                                          Esto ha significado una pérdida en
10
                                                                                                                          ventas de -$1,200 USD de tan solo este
                                                                                                                          artíuclo.
 5


 0
                             Case 1:20-cv-22393-CMA Document 1-7 Entered on FLSD Docket 06/10/2020 Page 67 of 158




        SUGGESTED RESTOCK REPORT
       ABC Sku’s:
  A (50% of sales) Star                                                                                                        Exhibition Minimum Stock (4 x
B (75% of sales) Half star                                                                                                                 store)
C (100% of sale) No star
                               Weekly Average Unit Sales                                                            Average Sales
                                                                     Stock OH + OSO +           Stock / Weekly
                                  (without inventory                                                                X Lead Time (6                             Punto de Restock -
                                                                           Transit                Avg Sales
                                      breakdown)                                                                          S)                                       Inventario
         Case 1:20-cv-22393-CMA Document 1-7 Entered on FLSD Docket 06/10/2020 Page 68 of 158




CATMAN
                                                                   Case 1:20-cv-22393-CMA Document 1-7 Entered on FLSD Docket 06/10/2020 Page 69 of 158




    CATMAN PROCESS

CATMAN                                   1                     2                            3                                4                             5                                  6                   7
XX century
                    INTERNAL      CATEGORY DEFINITION   CATEGORY ROLE           CATEGORY EVALUATION                  CATEGORY BSC                   CATEGORY STRATEGY                   CATEGORY TACTICS      DEPLOYMENT
                   ALIGNMENT




                                                                                                                                                                                    MIX, PRICE BAND,
 CATMAN          ORGANIZATION           CDT                                       ASSESSMENT OF                                                                                       PROMOTION,             DEPLOYMENT,
XXI century      AL DESIGN AND       DEFINITION                                       WHAT                                                                                             FURNITURE           SUPPLY CHAIN, ROI
                 DEVELOPMENT                                                      ASSESSMENT OF                                                                                     MERCHANDISING,
                                                                                       WHY                                                                                         MARKETING TO END
                                                                                                                                                                                         CLIENT


                                  WHAT PRODUCTS WILL      WHAT IS THE
                    INTERNAL         BE INCLUDED?       IMPORTANCE OF                                               WHAT ARE THE                                                     WHAT ARE THE PLAN
KEY processes    AGREEMENTS ON           WHICH               USING                   WHO BUY THAT                     GOALS AND                    HOW ARE WE GOING TO              COMPONENTS IN EACH     WHO DOES WHAT AND
                 OBJECTIVES AND   SUBCATEGORIES ARE       CATEGORIES              CATEGORY? WHY ARE                OBJECTIVES? HOW               ACHIEVE OUR OBJECTIVES?               SEGMENT OR               WHEN?
                   STRATEGIES     THEY GOING TO FALL    FOR THE TARGET              THEY BUYING IT?                WE WILL MEASURE                                                    SUBCATEGORY?
                                        UNDER?          CONSUMER AND                                                  SUCCESS?
                                                            FOR THE
                                                           RETAILER?


                                                        CATMAN XX C: “Shopper Facts”                        CATMAN XXI C: “Shopper                         Drives shopper marketing
                Driving growth in a Shopper             Behavioral research : who, what                              Insights”                             Building brand value and
                                                        when, where, how is the category                Attitude and perception research:                 message driven by facts and
                        Centric world                           being bought?                               What is the category being                         shopper’s insights
                                                                                                                     bought?



                                                                         CATEGORY REVIEW
                                                                           ✓ LOOK INTO BSC
                                                                           ✓ Guarantees alignment with
                                                                             shopper’s insights
          Case 1:20-cv-22393-CMA Document 1-7 Entered on FLSD Docket 06/10/2020 Page 70 of 158




HARMAN SOUTH CONE PRESENTATION
                                    Case 1:20-cv-22393-CMA Document 1-7 Entered on FLSD Docket 06/10/2020 Page 71 of 158




HARMAN GOALS 2018

To Build on an established Brand name in both
                                                                                                              Top Priorities
Retail Tier 1 and Tier 2 with a consistent brand
message across both channels. To Lead in
Market share for the BT Speaker category in                                                                                                         Become the # 1 brand in
                                                                                          Owning the Sales Floor           Become the #2 brand in
South America with excellent retail execution                                               – Exhibition, sales             Headphones in every       BT Speakers in every
                                                                                           promotors, training.               market by 2019.           market by 2019
and consistent shelf space, adding on
aggressive revenue growth in Headphones                                                                                     Inserte Imagen
and Home Audio .

To Leverage the Market position of JBL in BT                                                                                                        Increase customer’s JBL
                                                                                           Retail Expansion and              Increase Sellout per
Speakers and the strong brand awareness by                                                POS Execution, reach all            door and ASPs per     Ecosystem by adding all
offering a full ecosystem of Audio Solutions to                                                    doors                          category                categories.

enhance the customer experience experience
(Headphones, Hifi, Smart Audio).
                                                 Case 1:20-cv-22393-CMA Document 1-7 Entered on FLSD Docket 06/10/2020 Page 72 of 158




SWOT ANALISIS
    Strength
       Strong Brand recognition, Best value
       proposition in Market, Broad Product
             Portfolio, Global Brand.

                                                                                                                     In order to sustain the growth rate of the last 3
       Weaknesses                                                                                                    years, we need to execute a strategy that can
    Lack of market information, poor back office support and                                                         provide us long term growth and customer
    visibility, No POS Strategy and resources, No clear
    distribution strategy, lack of information sharing, Sell-in                                                      brand awareness.
    Focused Brand, Lack of pricing strategy, small investment in
    Market                                                                                                           Tier 1 Retail will provide us with branding,
                                                                                                                     consistency and a full ecosystem of products.

       Opportunities                                                                                                 Tier 2 Retail will provide us with volume and
     Increase Market Share in HP, Launch Voice Activated                                                             customer breath for entry and mid Pricepoints.
     Category, Offer a CATMAN Proposal for Audio,
     Increase .com Sales, Leverage a 3 brands approach in                                                            Travel Channel will provide us with Global
     POS, Store in Store concept, Lead in E-Commerce
                                                                                                                     brand awareness, higher ASPs and a clear
                                                                                                                     brand message to our target audience.
     Threats
     Retailers with Private Label brands in Opp SKUs, established
     brands gaining retail space, increase in counterfeit product,
     Margin shrinkage for distribution. Increasing transshipping
     from other markets
                            Case 1:20-cv-22393-CMA Document 1-7 Entered on FLSD Docket 06/10/2020 Page 73 of 158




KEY KPIs FOR GROWTH



           35%                 100%                                                                 50%                 50%



   Increase Sell-Out in                                                                                            Set country and key
   Retail by enhancing    Increase market                                                                          customer Goals per
      the customer          Share in OPP                                                    Expand customer         Product Category
   experience in store     headphones (T-                                                    and door count        based on Sell-in and
       (Displays) +       Line) and expand                                                     per country         Sell-Out and Market
        Promotors          BT Product Mix                                                                           Share. Create JBL
  (Existing Customers)        and Sport                                                                             Premier Program
           Case 1:20-cv-22393-CMA Document 1-7 Entered on FLSD Docket 06/10/2020 Page 74 of 158




MARKET REVIEW & JBL
POSITIONING
                     Case 1:20-cv-22393-CMA Document 1-7 Entered on FLSD Docket 06/10/2020 Page 75 of 158




         BLUETOOTH SPEAKERS
                                                     Price




  Tech                                                                                                      Lifestyle




                                                     Price
PRODUCT MAPPING
                                                     Case 1:20-cv-22393-CMA Document 1-7 Entered on FLSD Docket 06/10/2020 Page 76 of 158




             COMPETITION
             HOW WE CAN ATTACK TO WIN
PREMIUM



             1. Premium Exhibition
             2. Active displays
             3. Mainly distributed in Tier 1,
                APRs and Travel
             4. Brand Promotors
             5. Selected Mix of Product
MAINSTREAM




             1. Mass Coverage
             2. Brand Block Exhibition
             3. Impulse buy areas in store
             4. Strong brand Awareness
             5. Aggressive pricing Strategy
             6. Similar SKUs
             7. Tier 1, Tier 2, Tier 3, Resellers,
                Supermarkets
             8. High Unit Volume



             1. Price Driven
ENTRY




             2. Strong share in
                Below $30.- PP
             3. Tier 1, Tier 2,
                Supermarkets
             4. 25% below
                branded products
                                                Case 1:20-cv-22393-CMA Document 1-7 Entered on FLSD Docket 06/10/2020 Page 77 of 158




             HARMAN DIRECT COMPETITION
             HOW WE CAN ATTACK TO WIN
PREMIUM



             1.   Premium Exhibition
             2.   Active displays
             3.   Brand Promotors
             4.   Price Equal or Below
MAINSTREAM




             1.   Mass Coverage
             2.   Brand Block Exhibition
             3.   Impulse buy areas in store
             4.   Aggressive pricing Strategy




             1. Price Driven
ENTRY




             2. Brand Awareness
             3. Quality and
                Warranty
                            Case 1:20-cv-22393-CMA Document 1-7 Entered on FLSD Docket 06/10/2020 Page 78 of 158




MERCHANDISING PREMIUM BRANDS
MUEBLES DE LA COMPETENCIA
                        Case 1:20-cv-22393-CMA Document 1-7 Entered on FLSD Docket 06/10/2020 Page 79 of 158




MERCHANDISING PREMIUM
BRANDS
                                  Case 1:20-cv-22393-CMA Document 1-7 Entered on FLSD Docket 06/10/2020 Page 80 of 158




MERCHANDISING MAINSTREAM BRANDS
MERCHANDISING MAINSTREAM BRANDS

       Torres vitrina     Master-G
                                             Case 1:20-cv-22393-CMA Document 1-7 Entered on FLSD Docket 06/10/2020 Page 81 of 158




      Torres Gancheras   Display Audifonos
                                                               Case 1:20-cv-22393-CMA Document 1-7 Entered on FLSD Docket 06/10/2020 Page 82 of 158




MERCHANDISING MAINSTREAM BRANDS


                                  Productos y Corner Philips
                                                          Case 1:20-cv-22393-CMA Document 1-7 Entered on FLSD Docket 06/10/2020 Page 83 of 158




MERCHANDISING MAINSTREAM BRANDS
                                  Productos Sony Corner
                 Case 1:20-cv-22393-CMA Document 1-7 Entered on FLSD Docket 06/10/2020 Page 84 of 158




  HEADPHONES SPEAKERS
                                          MARKET
                                          SHARE




PRICE                                                                                                   PRICE




                                          MARKET
                                          SHARE
           Case 1:20-cv-22393-CMA Document 1-7 Entered on FLSD Docket 06/10/2020 Page 85 of 158




MARKET SIZE & TAM
                                                  Case 1:20-cv-22393-CMA Document 1-7 Entered on FLSD Docket 06/10/2020 Page 86 of 158




 ECONOMIC OVERVIEW HP + SP 2018
 COLOMBIA

HEADPHONES                                                                                                                               SPEAKERS
• Market increased 31% in Value and decreased -4% in units                                                                               • Market decreased 2% in Value and -47% in units




                   HEADPHONES                                                                                                                     SPEAKERS
                                                          Case 1:20-cv-22393-CMA Document 1-7 Entered on FLSD Docket 06/10/2020 Page 87 of 158




ECONOMIC OVERVIEW HP + SP 2018
PERU                                                                                                                 Headphones PERU
                          2,500,000.00




 Jun-17    1,944,074.84   2,000,000.00

  Jul-17   1,537,102.76
 Ago-17    1,885,429.66
  Set-17   1,887,976.09   1,500,000.00


 Oct-17    2,022,636.03
 Nov-17    2,378,172.76
  Dic-17   1,596,608.77   1,000,000.00


 Ene-18    1,357,659.23
 Feb-18    1,516,104.65
                           500,000.00
 Mar-18    1,977,917.19
 Abr-18    1,396,515.62
 May-18    1,569,225.50             -
                                             Jun-17    Jul-17          Aug-17           Sep-17           Oct-17          Nov-17             Dec-17            Jan-18            Feb-18            Mar-18            Apr-18            May-18


                                                                                                                   Speakers PERU
                              800,000.00



 Jun-17     728,564.19        700,000.00

  Jul-17    336,960.02
 Ago-17     520,468.98        600,000.00


  Set-17    618,172.80
                              500,000.00
 Oct-17     657,153.75
 Nov-17     505,397.72        400,000.00


  Dic-17    569,632.19
                              300,000.00
 Ene-18     529,246.72
 Feb-18     404,398.94        200,000.00

 Mar-18     645,674.70
 Abr-18     402,000.63        100,000.00


 May-18     444,017.76
                                         -
                                              Jun-17   Jul-17         Aug-17          Sep-17         Oct-17         Nov-17         Dec-17            Jan-18            Feb-18            Mar-18            Apr-18            May-18
                                               Case 1:20-cv-22393-CMA Document 1-7 Entered on FLSD Docket 06/10/2020 Page 88 of 158




ECONOMIC OVERVIEW HP + SP 2018
URUGUAY
                                                                                                                      Headphones Uruguay
                         450,000.00



   Jul-17   322,682.41   400,000.00


  Ago-17    306,190.59   350,000.00

   Set-17   150,558.70
                         300,000.00
  Oct-17    367,088.87
  Nov-17    326,279.17   250,000.00


   Dic-17   425,482.60   200,000.00

  Ene-18    196,308.14
                         150,000.00
  Feb-18    197,101.72
  Mar-18    263,911.56   100,000.00


  Abr-18    188,990.11    50,000.00

  May-18    208,726.73
                                 -
  Jun-18    240,994.71                Jul-17             Aug-17           Sep-17          Oct-17          Nov-17          Dec-17            Jan-18     Feb-18     Mar-18      Apr-18      May-18       Jun-18




                                                                                                                       Speakers Uruguay
                         500,000.00
   Jul-17   227,890.66
                         450,000.00
  Ago-17    240,980.74
   Set-17   166,808.82   400,000.00



  Oct-17    298,778.68   350,000.00


  Nov-17    469,759.63   300,000.00


   Dic-17   387,967.80   250,000.00


  Ene-18    288,779.25   200,000.00

  Feb-18    207,912.21   150,000.00

  Mar-18    184,060.08   100,000.00

  Abr-18    195,576.77
                          50,000.00
  May-18    188,090.31
                                 -
  Jun-18    197,429.59                Jul-17             Aug-17          Sep-17          Oct-17          Nov-17          Dec-17           Jan-18     Feb-18     Mar-18     Apr-18      May-18      Jun-18
                                                  Case 1:20-cv-22393-CMA Document 1-7 Entered on FLSD Docket 06/10/2020 Page 89 of 158




ECONOMIC OVERVIEW HP + SP 2018
 CHILE

SPEAKERS
• Market Grew 9.9%                                                                                   HEADPHONES
• Average Selling price dropped due to cyber Monday Offers                                           • Market Grew 25% in Value
• Online Sales represent 20% of units and 40% of Value                                               • Bluetooth HP now represents 17% of units but 48% of Value.
• JBL leads in Market Share with 20.5 vs 19.9 of Bose in                                             • HP above USD 100 grew 37% and represents 25% of Value.
  Apr/May.                                                                                           • T110 is the leading JBL headphone in Value and Units and 4th in
                                                                                                       overall rank.
                  Case 1:20-cv-22393-CMA Document 1-7 Entered on FLSD Docket 06/10/2020 Page 90 of 158




                                                                                                                Headphones       Speakers
                                                                Total Importaciones                             $    8,163,895   $   10,075,592

COLOMBIA - 2018                                                 Monthly Average
                                                                Yearly Projection
                                                                                                                $
                                                                                                                $
                                                                                                                     2,040,974
                                                                                                                    24,491,684
                                                                                                                                 $
                                                                                                                                 $
                                                                                                                                      2,518,898
                                                                                                                                     30,226,776


     HEADPHONES                                                                                          SPEAKERS
                   Case 1:20-cv-22393-CMA Document 1-7 Entered on FLSD Docket 06/10/2020 Page 91 of 158


                                                                                                              Headphones       Speakers
                                                                Total Importaciones                           $    6,445,407   $   14,918,159

CHILE - 2018                                                    Monthly Average
                                                                Yearly Projection
                                                                                                              $
                                                                                                              $
                                                                                                                   1,611,352
                                                                                                                  19,336,221
                                                                                                                               $    3,729,540
                                                                                                                               $ 44,754,475.71


      HEADPHONES                                                                                          SPEAKERS
                   Case 1:20-cv-22393-CMA Document 1-7 Entered on FLSD Docket 06/10/2020 Page 92 of 158




PERU - 2018
      HEADPHONES                                                                                          SPEAKERS
                  Case 1:20-cv-22393-CMA Document 1-7 Entered on FLSD Docket 06/10/2020 Page 93 of 158


                                                                       Total Importaciones                Headphones        Speakers
                                                                                                          $

URUGUAY - 2018                                                         Monthly Average
                                                                       Yearly
                                                                                                          200,862.51
                                                                                                          $
                                                                                                                            $    193,863.39
                                                                                                                2,410,350.17 $ 2,326,360.71


     HEADPHONES                                                                                          SPEAKERS
                  Case 1:20-cv-22393-CMA Document 1-7 Entered on FLSD Docket 06/10/2020 Page 94 of 158




BOLIVIA - 2018
     HEADPHONES                                                                                          SPEAKERS
                  Case 1:20-cv-22393-CMA Document 1-7 Entered on FLSD Docket 06/10/2020 Page 95 of 158




ECUADOR - 2018                                                                                           SPEAKERS
     HEADPHONES
                   Case 1:20-cv-22393-CMA Document 1-7 Entered on FLSD Docket 06/10/2020 Page 96 of 158




GFK – DATA TIER 1 MARKETS
      CHILE 2017                                                                                          COLOMBIA 2017
                                                                                                          Excluded Alkosto
              Case 1:20-cv-22393-CMA Document 1-7 Entered on FLSD Docket 06/10/2020 Page 97 of 158




APR – MARKET SHARE UNITS FH 2018
                        HEADPHONES – 26.5%
                          SPEAKERS – 42%
              Case 1:20-cv-22393-CMA Document 1-7 Entered on FLSD Docket 06/10/2020 Page 98 of 158




TRAVEL CHANNEL – MARKET SHARE VALUE 2017


                                                                                                         Missing information:
                                                                                                     • Aldeasa (Dufry Group) Chile
                                                                                                     • Aldeasa (Dufry Group) Peru
                                                                                                           • Dufry Colombia
                                                                                                            • Dufry Ecuador
          Case 1:20-cv-22393-CMA Document 1-7 Entered on FLSD Docket 06/10/2020 Page 99 of 158




CURRENT FORECAST
                                          Case 1:20-cv-22393-CMA Document 1-7 Entered on FLSD Docket 06/10/2020 Page 100 of
                                                                               158




                              HARMAN 2H FORECAST 2018
                                                                     2H Forecast 2018
    $6,000,000


    $5,000,000


    $4,000,000


    $3,000,000


    $2,000,000


    $1,000,000


            $-
                        Chile      Colombia                      Peru                          Ecuador                         Uruguay        Bolivia   Travel Channel
Q3                   $1,714,686   $1,602,999                   $825,904                        $297,175                        $488,417     $432,744      $1,045,000
Q4                   $3,117,610   $2,914,545                  $1,501,644                       $540,318                        $888,031     $786,808      $1,900,000
Current Inventory    $1,035,368     $75,274                    $216,027                        $114,384                         $71,336      $40,000       $350,000
Total To Buy         $5,315,526   $4,969,298                  $2,560,303                       $921,241                       $1,514,093   $1,341,508     $3,239,500


                 COMMENTS:
                 • Need to calculate In-Country Inventory from existing distribution Base
                 • Need to calculate in-Channel Inventory from Retail
                 • Current Intcomex Inventory will be reduced from estimated Purchases
                                         Case 1:20-cv-22393-CMA Document 1-7 Entered on FLSD Docket 06/10/2020 Page 101 of
                                                                              158




                              HARMAN FORECAST 2019
               11.5M         9.3M              4.6M                              1M                            500K            800K      500K       4.5M
$5,000,000


$4,500,000


$4,000,000


$3,500,000


$3,000,000


$2,500,000


$2,000,000


$1,500,000


$1,000,000


 $500,000


       $-
                  Chile      Colombia           Peru                         Uruguay                          Bolivia        Ecuador      Others    Duty Free
     Series1   $2,415,000   $1,953,000        $966,000                       $210,000                       $105,000         $168,000   $105,000   $1,125,000
     Series2   $2,070,000   $1,674,000        $828,000                       $180,000                        $90,000         $144,000    $90,000    $720,000
     Series3   $2,415,000   $1,953,000        $966,000                       $210,000                       $105,000         $168,000   $105,000    $855,000
     Series4   $4,600,000   $3,720,000       $1,840,000                      $400,000                       $200,000         $320,000   $200,000   $1,800,000
   Case 1:20-cv-22393-CMA Document 1-7 Entered on FLSD Docket 06/10/2020 Page 102 of
                                        158




HARMAN FORECAST 2019
                                Case 1:20-cv-22393-CMA Document 1-7 Entered on FLSD Docket 06/10/2020 Page 103 of
                                                                     158




TARGET MARKET SHARE
AUDIO 2019




           23.7%                 22.7%                                                             24.6%                25.2%




            CHILE                                                                                PERU:
                              COLOMBIA:                                                                                   URUGUAY
     Estimated Revenue:                                                                    Estimated Revenue:
                          Estimated Revenue:                                                                        Estimated Revenue: 1M
           11.5M                                                                                  4.6M
                                 9.3M
                       Case 1:20-cv-22393-CMA Document 1-7 Entered on FLSD Docket 06/10/2020 Page 104 of
                                                            158




TARGET MARKET SHARE
AUDIO 2019




                9%                                                                                         10.7%




             ECUADOR                                                                                       BOLIVIA
          Case 1:20-cv-22393-CMA Document 1-7 Entered on FLSD Docket 06/10/2020 Page 105 of
                                               158




CHANNEL STRATEGY
                                    Case 1:20-cv-22393-CMA Document 1-7 Entered on FLSD Docket 06/10/2020 Page 106 of
                                                                         158




                          MAIN GROWTH AREAS




                             Increase market                                                                              Set country and key
  Increase Sell-Out in
                              Share in OPP                                            Create JBL Premier                  customer Goals per
Retail by enhancing the
                             headphones and                                            Partner Program                  Product Category based
customer experience in
                            expand BT Product                                                                            on Sell-in and Sell-Out
    store (Displays)
                              Mix and Sport                                                                                and Market Share
                                                                  Case 1:20-cv-22393-CMA Document 1-7 Entered on FLSD Docket 06/10/2020 Page 107 of
                                                                                                       158




               CHANNEL STRATEGY
               STRATEGIC PARTNER SELECTION AND STRATEGY
                  1.   Strongest brand message and execution.                                                                                         FLAGSHIP
TIER 1, APR,



                  2.   Full Mix of product and category
  TRAVEL



                  3.
                  4.
                       Active displays / Brand Block Exhibition
                       Special Exhibition in Flagship stores
                                                                                                                            TIER 1 – 534              STORE COUNT
                  5.   Dedicated Harman in store Sales Force                                                                 APR – 122                - 84
                  6.   Assigned Key Account Manager
                  7.   E-commerce strategy                                                                                  TRAVEL - 42
                  8.   High MKT and POS investment
                  9.   Highest Revenue Driver per store

                                                                                                                 TIER 2 – 615
SPECIALIZED,




                  1. Mainstream Brand presence
                  2. High store count coverage
                                                                                                             SUPERMERCADO – 735
   TELCO
   TIER 2,




                  3. Mainstream and Core Portfolio – Value
                     Play                                                                                        TELCO – 393
                  4. High unit volume sales driver
                  5. Market Share driver                                                                       SPECIALIZED - 300
                  6. Lower cost to serve
                  7. One dedicated Sales Team
                  8. Moderate MKT and POS Investment
RESELLERS,
 TIER3, B2B




                  1.   Customer Breath
                  2.
                  3.
                       Only high run rate SKUs
                       Low inventory levels
                                                                                                                   TIER 3 – 560
                  4.   Low MKT and no POS                                                                        RESELLERS - 659
                       investment
                                                               Case 1:20-cv-22393-CMA Document 1-7 Entered on FLSD Docket 06/10/2020 Page 108 of
                                                                                                    158




     BRAND POSITIONING AND SHARE
     STRATEGIC PARTNER SELECTION AND STRATEGY
               1.   Strongest brand message and execution.
TIER 1, APR,



               2.   Full Mix of product and category
  TRAVEL



               3.   Active displays / Brand Block Exhibition
               4.   Special Exhibition in Flagship stores
               5.   Dedicated Harman in store Sales Force
               6.   Assigned Key Account Manager
               7.   E-commerce strategy                                                                          60% 40%
               8.   High MKT and POS investment
               9.   Highest Revenue Driver per store
SPECIALIZED,




               1. Mainstream Brand presence
               2. High store count coverage
   TELCO
   TIER 2,




               3. Mainstream and Core Portfolio – Value
                  Play
               4. High unit volume sales driver
                                                                                                                 25% 30%
               5. Market Share driver
               6. Lower cost to serve
               7. One dedicated Sales Team
               8. Moderate MKT and POS Investment
RESELLERS,
 TIER3, B2B




               1.   Customer Breath
               2.   Only high run rate SKUs
               3.
               4.
                    Low inventory levels
                    Low MKT and no POS
                                                                                                               15%                           30%
                    investment
                                      Case 1:20-cv-22393-CMA Document 1-7 Entered on FLSD Docket 06/10/2020 Page 109 of
                                                                           158




PRODUCT STRATEGY
HOW WE CAN ATTACK TO WIN
 1. Brand Statement
 2. Selected SKU Mix
 3. Premium Display and POS
    Execution
 4. Selected Tier 1 Retailers, APRs
    and Travel.
 5. Only Flagship stores
 6. Trained Sales Force
 7. + ASP


1. Brand Identity
2. Multiple SKU Mix
3. Multiple Price bands
4. Strong Brand message in POS
5. Expanded JBL Ecosystem
6. Tier 1 Retail, APR, Travel,
   Selected Tier 2
7. All Stores


1. Volume Driver
2. Value Proposition
3. High Inventory
4. All Channels
5. All Stores
6. Price Aggressive
   to lead in MS
7. Low Mix Hi Depth
                                                     Case 1:20-cv-22393-CMA Document 1-7 Entered on FLSD Docket 06/10/2020 Page 110 of
                                                                                          158

                                                                                                         POS:

   R E TA I L T I E R 1                                                                                              1.

                                                                                                                     2.
                                                                                                                             Intcomex Store checkers to increase coverage per country and
                                                                                                                             retail maintaining a consistent execution
                                                                                                                             Create a Mystery shopper program to maintain best practices in

   S T R AT E G Y                                                                                                    3.
                                                                                                                     4.
                                                                                                                             POS
                                                                                                                             Target Sell Out per store
                                                                                                                             JBL Specialist Training Program for Sales Reps.
                                                                                                                     5.      Monthly POS reporting
STRATEGY AND PLACEMENT
                                                                                                                               1. Wall Share
                                                                                                                               2. Sales per Store
    1.   Complete Mix of Products in BT Speakers, Soundbars and
                                                                                                                               3. Inventory Level
         Headphones.
                                                                                                                               4. Pricing
    2.   Build on Best, Better, Good Portfolio
                                                                                                                     6.      Sales Promotors
    3.   Assigned Key account manager
                                                                                                                               1. Add Sales target
    4.   High MKT and POS investment
                                                                                                                               2. Add Revenue Target
    5.   Dedicated Harman Promotors in Flagship stores.
    6.   Improve e-Commerce experience and create Attachment in Online
         sales.                                                                                                INVENTORY:
    7.   Quarterly Sales In and Sales Out Goals                                                                     1. Maintain 4 to 6 weeks of inventory in Store.
    8.   2% Volume incentive Rebate                                                                                 2. Maintain 6 to 8 weeks of Local Inventory to channel.
    9.   Optional Store in Store concept for Flagships                                                              3. Improve Stock out level @ Retail
                                                                                                                    4. Manage Inventory in channel – Create promotions to move throw
MERCHANDISING:                                                                                                         stock.

    1.   Dedicated JBL Space
                                                                                                               PROGRAM:
    2.   Create a consistent POS execution, defined by store format and
                                                                                                                   1. Assigned KAM
         ASPs.
                                                                                                                   2. MKT Budget per Quarter (3% of Purchases)
    3.   Cross Merchandise with Mobile and TVs
                                                                                                                   3. Sales in and Sales out Goals
    4.   Maintain the minimum level of inventory per hook or space
                                                                                                                   4. Dedicated Store Promotors
    5.   Create consistent planograms and a merchandising manual.
                                                                                                                   5. Active Displays
    6.   Create the needed POP material to educate on Product features
                                                                                                                   6. Highest Margin Structure
         and technology
                                                                                                                   7. Must carry Full Portfolio
    7.   Active displays for all Flagship stores and A stores.
                                                                                                                   8. Optional Volume incentive rebate based on Sell-In achievement
                         Case 1:20-cv-22393-CMA Document 1-7 Entered on FLSD Docket 06/10/2020 Page 111 of
                                                              158




 R E TA I L T I E R 1
KEY CUSTOMERS

      CHILE       COLOMBIA                              PERU                                         ECUADOR   URUGUAY




     BOLIVIA
                                               Case 1:20-cv-22393-CMA Document 1-7 Entered on FLSD Docket 06/10/2020 Page 112 of
                                                                                    158



HEADPHONES
                           TIER 1 COMPETITION
             1. Leading Category in Revenue
             2. Price Band below 19.99
                Represent 50% of units
             3. Strong POS Presence form
                Sony, Phillips and Bose.
             4. Bluetooth Category growing
                double digits, almost 50% of
                Category in Top markets.


             1. Largest Price band Below
                U$S 59.99 – 30-40% Size
SPEAKERS




             2. Too Many Price bands
             3. Most Competitors with
                Active Displays.
             4. Larger size speakers
                gaining share




             1. Fast Growing Category
SPORT




             2. Powerbeats 2 is the
                leading headphone
             3. Space in Wall, no
                active display allowed
                        Case 1:20-cv-22393-CMA Document 1-7 Entered on FLSD Docket 06/10/2020 Page 113 of
                                                             158




 R E TA I L T I E R 2
KEY CUSTOMERS

      CHILE      COLOMBIA                             PERU                                         ECUADOR   URUGUAY
                                                     Case 1:20-cv-22393-CMA Document 1-7 Entered on FLSD Docket 06/10/2020 Page 114 of
                                                                                          158




   R E TA I L T I E R 2
   S T R AT E G Y
STRATEGY AND PLACEMENT                                                                                         POS:
                                                                                                                           1.       Intcomex Store checkers to increase coverage per country and
    1.     Selected Mix of Products in BT Speakers, Soundbars and                                                                   retail maintaining a consistent execution
           Headphones.                                                                                                     2.       Closely manage Competition and pricing.
    2.     Build on Better, Good Portfolio                                                                                 3.       Monthly POS reporting
    3.     Moderate MKT and POS investment                                                                                            1. Wall Share
    4.     No Promotor (Fix) Strategy, only Store Checkers (Flex)                                                                     2. Sales per Store
    5.     Improve e-Commerce experience and create Attachment in Online                                                              3. Inventory Level
           sales.                                                                                                                     4. Pricing
    6.     Key Products
         1. Speakers – GO, CLIP, FLIP
         2. Headphones T-Line, Junior
         3. Bars - Studio

MERCHANDISING:                                                                                                 INVENTORY:
                                                                                                                    1. Weekly Fulfillment, lower inventory levels
    1.    Merchandise in hot spots, and Impulse buy areas                                                           2. Maintain 4 to 6 weeks of inventory in Store.
    2.    Build a JBL brand block on Headphones.                                                                    3. Manage Inventory in channel – Create promotions to move throw
    3.    Cross Merchandise with Mobile and TVs                                                                        stock.
    4.    Maintain the minimum level of inventory per hook or space
    5.    Create consistent planograms and a merchandising manual.
    6.    Active displays for only for top stores.
                           Case 1:20-cv-22393-CMA Document 1-7 Entered on FLSD Docket 06/10/2020 Page 115 of
                                                                158




 TELCO
KEY CUSTOMERS
     CHILE      COLOMBIA                                 PERU                                         ECUADOR   URUGUAY




 SUPERMARKETS
KEY CUSTOMERS
     CHILE      COLOMBIA                              PERU                                         ECUADOR      URUGUAY
                                             Case 1:20-cv-22393-CMA Document 1-7 Entered on FLSD Docket 06/10/2020 Page 116 of
                                                                                  158




RESELLERS                                                                                                TELCO
S T R AT E G Y                                                                                       PLACEMENT:
                                                                                                       1. Limited store count due to their sales format –
                                                                                                          Consignment or third party operation
PLACEMENT:                                                                                             2. In and Out Opportunities
                                                                                                       3. Attach with Mobile + financing of Product
    1.   Increase customer Breadth – 10,000 resellers                                                  4. Soft and Hard Bundles
    2.   Offer Hard and Soft Bundles                                                                   5. Mid and low Price point SKUs
    3.   Create HARMAN Jump Start program with 90 day goals                                            6. Hi Attach with Flagship phones
         on Revenue, Customer Count and Attach to systems.                                             7. Resistance with some OEMs due to Samsung
    4.   Provide just in time inventory for resellers.                                                    Relationship
                                                                                                       8. Promote product aggressively and create price
                                                                                                          promotions when attached to phone
MERCHANDISING / WEBSALES / TRAINING:
                                                                                                       MERCHANDISING:
    1.   Create Small Displays with a maximum of 6 SKUs and a
         total load in of U$S 500.-                                                                                1.      Dedicated JBL Space
    2.   Create a product catalog with a 1-2-3 guide on how to                                                     2.      Create a consistent POS execution, defined by store
         sell AUDIO                                                                                                        format
    3.   Execute a soft launch via Webstore.                                                                       3.      Cross Merchandise with Mobile
    4.   Create a Training Session for Resellers once a Quarter                                                    4.      Create consistent planograms and a merchandising
                                                                                                                           manual.
                                                                                                                   5.      Active displays for all Flagship stores and A stores.
                           Case 1:20-cv-22393-CMA Document 1-7 Entered on FLSD Docket 06/10/2020 Page 117 of
                                                                158




 APPLE PREMIUM RESELLERS
KEY CUSTOMERS
     CHILE      COLOMBIA                       PERU                                      ECUADOR               URUGUAY   BOLIVIA




     16           23                            13                                               3               7         3



     17           17
                                                    Case 1:20-cv-22393-CMA Document 1-7 Entered on FLSD Docket 06/10/2020 Page 118 of
                                                                                         158




         A P R S T R AT E G Y                                                                         POS:
                                                                                                                 1.       Intcomex Store checkers to maintain a consistent brand execution
                                                                                                                 2.       JBL Specialist Training Program for Sales Reps.
                                                                                                                 3.       Quarterly in-Store Training program for the APRs Sales Specialist.
                                                                                                                 4.       Train to Trainers Program
STRATEGY AND PLACEMENT                                                                                           5.       Monthly POS reporting
                                                                                                                            1. Wall Share
    1.   Complete Mix of Products in BT Speakers and Headphones.                                                            2. Sales per Store
    2.   Build on Best, Better Portfolio                                                                                    3. Inventory Level
    3.   Assigned Key account manager                                                                                       4. Pricing
    4.   High MKT investment
    5.   Position the Premium Lines – Everest, Boombox, Xtreme and
         Onyx                                                                                         INVENTORY:
    6.   Dedicated Harman Promotors in Flagship stores.                                                    1. Maintain 6 to 8 weeks of inventory in Store.
    7.   Quarterly Sales In and Sales Out Goals                                                            2. Manage Inventory in channel – Create promotions to move throw
    8.   2% Volume incentive Rebate                                                                           stock.
    9.   Option of Exclusive SKUs
                                                                                                     MARKETING:
                                                                                                       1. Unified Marketing Strategy for APR Channel
MERCHANDISING:
                                                                                                       2. In-Store JBL Specialist – 12 Training and sales Promotors in Store
                                                                                                       3. Exclusive APR Content Marketing
    1.  Create Brand Block in Headphones
    2.  Product Demos to be displays in Grey Experience Tables
      1. Speakers – Flip, Charge, Boombox                                                             PROGRAM:
      2. Headphones – E310, E710 & E65.                                                                   1. Assigned KAM
    3. Create consistent planograms and a merchandising manual.                                           2. MKT Budget per Quarter (3% of Purchases)
    4. Create the needed POP material to educate the                                                      3. Sales in and Sales out Goals
    5. Around the Neck Program for Sales Reps                                                             4. Dedicated Store Promotors
                                                    Case 1:20-cv-22393-CMA Document 1-7 Entered on FLSD Docket 06/10/2020 Page 119 of
                                                                                         158




                     APR COMPETITION
             1. Leading Category in Revenue
HEADPHONES



             2. Apple Represents 65% of Revenue
             3. Airpods #1 Selling SKU
             4. Bose Second leading Brand
             5. Assigned space to exhibit display
                product
             6. Total market Size - U$S 4.5M
                (without Apple)




             1. Average Selling Price of $200
SPEAKERS




             2. 6 spaces for Active Speaker
                demo in tables
             3. Competition targets price
                above $ 200.-
             4. Need to expand with
                Boombox and Xtreme
             5. Bose Leads and Marshall is #2
                in Revenue.


             1. Fast Growing Category
SPORT




             2. Powerbeats 2 is the
                leading headphone
             3. Space in Wall, no active
                display allowed
         Case 1:20-cv-22393-CMA Document 1-7 Entered on FLSD Docket 06/10/2020 Page 120 of
                                              158




APR PLANOGRAM
DEVELOPMENT
AUDIO TABLES
            Case 1:20-cv-22393-CMA Document 1-7 Entered on FLSD Docket 06/10/2020 Page 121 of
                                                 158




                                                  Mesas de audio donde se disponen los SKU’s de
P R O P U E S TA                                  productos de audio.
                                                  Escogidos por su alta rotación, impacto visual y
       MESAS                                      similitudes cromáticas dentro de los mismos productos
                                                  creando una exhibición más continua.
       AUDIO                                      En este caso, vamos a dividir los resultados en 2
                                                  góndolas para que la lecutra de éstos sea menos
                                                  cargada.
              Case 1:20-cv-22393-CMA Document 1-7 Entered on FLSD Docket 06/10/2020 Page 122 of
                                                   158




APR CHANNEL EXECTUTION
Case 1:20-cv-22393-CMA Document 1-7 Entered on FLSD Docket 06/10/2020 Page 123 of
                                     158




                                                                                    122
                                                  Case 1:20-cv-22393-CMA Document 1-7 Entered on FLSD Docket 06/10/2020 Page 124 of
                                                                                       158




            APR SPECIALIST PROGRAM
Diseñado para promover el sentido de pertenencia del personal con mayor trayectoria en APRs y
aprovechar de forma positiva la experiencia y buenas prácticas del personal. El contenido es creado
abarcando los siguientes rubros:

   Información especializada sobre tecnología
   Tendencias del mercado
   Entrevistas directas con marcas
   Productos para prueba en campo
   Formación profunda en ventas y demostración
   Formación sobre exhibiciones

Por lo tanto, ellos adquieren el compromiso de:
             Entregar reseñas
      Participar activamente en las
    entrevistas con las marcas y otras
     actividades aprobadas por APRs
       Cuidar el producto asignado
                    Case 1:20-cv-22393-CMA Document 1-7 Entered on FLSD Docket 06/10/2020 Page 125 of
                                                         158




 APR .COM STRATEGY
CÁTALOGO PRODUCTO
                                        Case 1:20-cv-22393-CMA Document 1-7 Entered on FLSD Docket 06/10/2020 Page 126 of
                                                                             158




CUSTOMER TRANSITION

CUSTOMER INFORMATION:                                                              TRANSITION AND COMMUNICATION:

1. Sales In and Sales Out information 2017 –                                       1. Customer Classification Matrix (Reseller, Retail,
   2018                                                                               Distri)
2. Credit Information – Current Line and Limit                                     2. Established Sales Forecast
3. Current Pricing                                                                 3. Formal communication of new distribution channel
4. Existing Programs (VIR, COOP,                                                      and policy from Harman.
   REBATES)                                                                        4. Introductory meeting aligning new policies and sales
5. Current Incoterms and origin of purchase                                           expectations
   (FOB MIAMI, CHINA, etc)                                                         5. Assign Intcomex KAM
6. Current Product Mix and Inventory level                                         6. Assign credit conditions and terms
7. Review all outstanding issues (Inventory,                                       7. Develop Forecast
   purchases, Defectives)                                                          8. Assign target sales in and sales out.
                                                                                   9. Assign MKT and POS Budget if needed.
                                                                                   10.Formally invite to in-country launch event, strategy
                                                                                      and portfolio introduction.
                                                      Case 1:20-cv-22393-CMA Document 1-7 Entered on FLSD Docket 06/10/2020 Page 127 of
                                                                                           158




SUBDISTRIBUTORS PROPOSAL

INTCOMEX CONDITIONS:                                                                                      INTCOMEX COMMITMENT AND VALUE:

1.    Receive 90-Day Rolling Forecast from Subdistributor.                                                1.  Intcomex will commit on having the forecasted inventory plus 20%
2.    Forecast Accuracy must be at least 80% of submitted amounts                                             excess in our Selected local Warehouse or our Hub.
3.    Customer PO must be placed for the monthly forecast amount on the first                             2. Intcomex will carry 6 to 8 weeks of inventory for Subdisitributors
      week of each month.                                                                                 3. Intcomex will allow credit terms to all applicable customers
4.    Subdistributor Pricing will be 5 to7% margin from Landed cost depending                             4. Intcomex will ship product ordered under forecast in 48 to 72hs upon
      on the product Category.                                                                                receipt of PO.
5.    Any additional units needed without forecast pricing can vary to 5% Margin                          5. Intcomex will send a consolidated 90-day rolling forecast
      above current landed cost.                                                                          6. Intcomex will have this inventory reserved only for Subdistributor.
6.    Credit terms are upon Finance approval. No terms above 60 days are                                  7. Intcomex will process all local warranties of product
      allowed.                                                                                            8. Intcomex will invest in market to create demand for Harman Goods
7.    Inventory will be fulfilled from our Local warehouse or our Hub Warehouse.                              and subdistributor
8.    Drop Shipments orders from Kentucky or China can be accepted                                        9. Intcomex will allocate MDF funding to provide Subditributor for market
9.    Customer must forecast from one of two locations. If product is needed                                  development.
      from another location price may vary.                                                               10. Intcomex will assign a Key account manager for Subdistributor.
10.   Approved customer list must be submitted. Subdistributors may not sell to
      Tier 1 retail unless agreed otherwise by Harman.
11.   Subdistributors must report Monthly Sell out Report
12.   Subdistributors will have a Yearly Target to maintain pricing policy and
      customers. This to be agreed by both parts.
13.   Subdistributor must present a Quarterly Marketing plan to be approved by
      Intcomex and Harman,
           Case 1:20-cv-22393-CMA Document 1-7 Entered on FLSD Docket 06/10/2020 Page 128 of
                                                158




INTCOMEX
TEAM
                 Case 1:20-cv-22393-CMA Document 1-7 Entered on FLSD Docket 06/10/2020 Page 129 of
                                                      158




R E TA I L 2 . 0 – R E G I O N A L T E A M
                                         Case 1:20-cv-22393-CMA Document 1-7 Entered on FLSD Docket 06/10/2020 Page 130 of
                                                                              158




                       R E TA I L 2 . 0 – T E A M

  Commercial            KAM                                          Trade MKT                                                     Training                     Marketing
   Manager
   Set Portfolio     Sales Process                                    Planograms                                                 Annual Plan                 Digital / Webstore

Channel Strategy     Sales Forecast                                       Demos                                                        Calendar                 Budget by Q

Regional Programs        Sell In                                       Wall share                                                 Face to Face                    Activities

  ST Strategy         Credit Notes                                     Benchmark                                                         Web                       Spiffs

   Performance        ST Strategy                                 Sell Out Reports                                             Educational videos                 Branding
     Review
       NPI                                                                                                                             Materials          Budget Trade/ Training POS
                                                                       POS Team                                                                                    activities
Marketing Plan per                                                ST Strategy and
                                                                                                                             Digital           Physical          Roadmap
    Customer                                                      implementation
   Inventory                                                                                                                   Specialist Program                  Events
Management + PM
                                                                                                                                   Training for                     NPI
                                                                                                                                   promoters

                                                                                                                                 NPI Dynamics
                                   I N T C O M E X            R E T A I L             T E A M
           Case 1:20-cv-22393-CMA Document 1-7 Entered on FLSD Docket 06/10/2020 Page 131 of
                                                158




R E TA I L 2 . 0 – H A R M A N T E A M
          Case 1:20-cv-22393-CMA Document 1-7 Entered on FLSD Docket 06/10/2020 Page 132 of
                                               158




R E TA I L 2 . 0 – I N - C O U N T R Y
          Case 1:20-cv-22393-CMA Document 1-7 Entered on FLSD Docket 06/10/2020 Page 133 of
                                               158




CUSTOMER PRODUCT MATRIX –
SEE PRESENTATION
          Case 1:20-cv-22393-CMA Document 1-7 Entered on FLSD Docket 06/10/2020 Page 134 of
                                               158




PROMOTIONAL CALENDAR & SPECIAL
DEALS
                                Case 1:20-cv-22393-CMA Document 1-7 Entered on FLSD Docket 06/10/2020 Page 135 of
                                                                     158




MONDAY         PROMOTIONS & SPECIAL DEALS
                                                                1.          T110 BT for U$S 29.99
 CYBER



               1. CHILE
               2. COLOMBIA                                      2.          Buy One T450BT and get the second 50% off.
                                                                3.          T600BT + GO for U$S 99.99
CHRISTMAS




               1. ALL MARKETS                                   1.          Price Drop December Week 50,51 – 25% Off
                                                                            Flip 4 (Target $79.99)
                                                                2.          Buy One Go II and get the second 50% off.
                                                                3.          With the purchase of a BOOMBOX get One
                                                                            Free CLIP 3
BLACK FRIDAY
               Case 1:20-cv-22393-CMA Document 1-7 Entered on FLSD Docket 06/10/2020 Page 136 of
                                                    158




Budget
Resources
ATL
Displays
Training
Launch Event




MARKETING
PLAN
                                             Case 1:20-cv-22393-CMA Document 1-7 Entered on FLSD Docket 06/10/2020 Page 137 of
                                                                                  158




Our Customer
We make products relevant to today’s
youth culture.


GEN X – 50 -70 yrs

Millennials
Millennials are now 75 million strong,
 surpassing the 74 million baby boomers in
 the U.S.


Gen Z
 Gen Z will be the single largest group of
 consumers worldwide in 5-7 years.


 Teens
 Teens on average spend 4 or more
 hours a day listening to their
 headphones or earbuds.
                         Case 1:20-cv-22393-CMA Document 1-7 Entered on FLSD Docket 06/10/2020 Page 138 of
                                                              158




     DISPLAYS PER COUNTRY
                 CHILE          COLOMBIA                                    PERU                             BOLIVIA   URUGUAY   ECUADOR
DISPLAY
4 FOOT




          $350   25                    30                                                                     6         10         4
DISPLAY
2 FOOT




          $250   40                    60                                    40                               10        15        12
                       Case 1:20-cv-22393-CMA Document 1-7 Entered on FLSD Docket 06/10/2020 Page 139 of
                                                            158




       PROMOTORS
               CHILE   COLOMBIA                                   PERU                               BOLIVIA   URUGUAY   ECUADOR
CHECKERS




               12            12                                    12                                      2     3         4
  STORE
PROMOTORS
  SALES




               14            15                                     13                                     1     1         2
           Case 1:20-cv-22393-CMA Document 1-7 Entered on FLSD Docket 06/10/2020 Page 140 of
                                                158




                                                                                               •   Forecast Process
OPERATION & LOGISTICS                                                                          •   DIO
                                                                                               •   HUBS
                                                                                               •   SERVICE
                                             Case 1:20-cv-22393-CMA Document 1-7 Entered on FLSD Docket 06/10/2020 Page 141 of
                                                                                  158




 PURCHASES AND FORECAST
FORECASTING AND ORDER                                                                     INVENTORY AND DIO

1. Define Lead times by Product Line – Current lead times                                 1. Define Ideal DIO by Market – Target 45-60 days.
   100 Days (Need to Reduce)                                                              2. Define in-Country Inventory and Optional Hub Inventory
2. Define MOQs by Prodcuct Line – Are MOQs by SKU or                                      3. Allow Drop Shipment orders for Subdistributors and defined
   Model?                                                                                    customers
3. Produce a 6 Month Rolling forecast                                                     4. Serialize all SKUs
4. Define port of origin per Product Line
5. Confirm Certificate of Origin                                                          5. Inventory Locations
6. Send order Confirmation in 24hs                                                           1. Intcomex Chile
7. All Pos to be placed during the first Week of each Month                                  2. Intcomex Ecuador
8. Partial orders are accepted but Fill Rate needs to be over                                3. Intcomex Iquique
   80%.                                                                                      4. Intcomex Bolivia
9. Accept Orders and Forecast for China and Kentucky                                         5. Intcomex Uruguay
10.Product Road Maps and Launches                                                            6. Intcomex Peru
   1. Define Pre orders in advance                                                           7. Intcomex Colombia
                     Case 1:20-cv-22393-CMA Document 1-7 Entered on FLSD Docket 06/10/2020 Page 142 of
                                                          158




                    OPTIONAL HUBS
HUBS                               TO SERVICE                                                            LOCATION:

                                                                                                         CHILE
                                                                                                         BOLIVIA
IQUIQUE                                                                                                  DUTY FREE
                                                                                                         IQUIQUE
                                                                                                         PERU


                                                                                                         URUGUAY
                                                                                                         DUTY FREE
URUGUAY FREE ZONE
                                                                                                         BORDER DUTY FREE
                                                                                                         ARGENTINA



                                                                                                         COLOMBIA
BOGOTA FREE ZONE                                                                                         DUTY FREE
                                                Case 1:20-cv-22393-CMA Document 1-7 Entered on FLSD Docket 06/10/2020 Page 143 of
                                                                                     158




    M I A M I O R PA N A M A H U B
•    We have proven that having the central point of forecasting closer to the countries allows us to consolidate the
     forecast/inventory and have the ability to react faster to any change in demand whether positive or negative.

•    By reducing the lead times we are able to deliver a much better inventory coverage and reduce stock out levels and increase
     customer satisfaction.

•    We are capable of managing a business with a variety of supply chain points and are open to designing one with Harman that
     fulfills your needs and allow all of us to deliver the best results possible


    VALUE PROPOSITION:
                                                                                                               KPIS:
         1. Duty Free Channel product consolidation
                                                                                                           • 30% YoY revenue increase
           1. Most of the Duty Frees consolidate product in Miami
                                                                                                           • Stock out below 7%, an improvement of 54%
               on a weekly basis and are able to lower shipment
                                                                                                           • AB sku coverage above 92% an improvement of 20%
               costs and avoid stock outs.
                                                                                                           • AB sku count improved 50% to 3600 instances (unique
         2. Centralized inventory will create better coverage and a
                                                                                                             sku’s x amount of locations = an instance)
            wider SKU assortment.
                                                                                                           • Inventory investment remained flat increasing the
           1. Improve efficiency and frequency of purchase for
                                                                                                             efficiency and reducing the risk of inventory
               smaller markets (Ecuador, Uruguay and Bolivia)
                                                                                                             obsolescence, price protections, etc.
         3. Increase frequency of Shipments and reduce Leadtime
                                                                                                           • Average lead time to countries got reduced from 40 days
           1. 2 Air shipments per week from Miami or Panama to
                                                                                                             to less than 15
               Country
           2. 1 Ocean Freight per week from Miami or Panama to
               Country
                                        Case 1:20-cv-22393-CMA Document 1-7 Entered on FLSD Docket 06/10/2020 Page 144 of
                                                                             158




                                  OPEN DISCUSSION

1. Brighstar Exclusive SKUS – Cost, Exclusivity in our Markets, where to buy, Lead Times.
2. Programs – COOP, MDF, VIR (See Current Conditions)
3. Displays and demo unit Program – Budget and availability
4. Product Portfolio and Launches
5. Grey Market and Current Distri in Miami (ATC, Diplomat, Brighstar) + Product being Shipped from Europe, Asia, USA.
6. Distribution Agreement and Terms
7. Marketing Funds and In-Country Investment
8. Warranties and Service center
9. Travel Agenda and Customer Visits
10.JBL.com + Ecommerce Strategy
11.In Market Social Media and Brand Website – Management and Where to Buy
12.Stock Rotation / Slow Moving Items – Exit Strategy
13.Current In-Channel inventory plan
14.GFK Audio Budget
            Case 1:20-cv-22393-CMA Document 1-7 Entered on FLSD Docket 06/10/2020 Page 145 of
                                                 158




FINANCING
PROPOSAL
                             Case 1:20-cv-22393-CMA Document 1-7 Entered on FLSD Docket 06/10/2020 Page 146 of
                                                                  158




F I N A N C I A L FA C I L I T Y

Intcomex provided a 3M
Stand by LC and is
requesting Harman a 2.5 or
3 for 1 Credit Line.

Intcomex will increase the
LC or Prepay if needed
when Revenue Increases.
            Case 1:20-cv-22393-CMA Document 1-7 Entered on FLSD Docket 06/10/2020 Page 147 of
                                                 158




MARKETING SERVICES
                             Case 1:20-cv-22393-CMA Document 1-7 Entered on FLSD Docket 06/10/2020 Page 148 of
                                                                  158



On- ground Marketing                Promotional                                                                  Digital & Social Marketing
                                     Marketing




                                                                                              Trade Marketing
 Media Advertising & Communications                                                              & Training                       PR & Events
                         Case 1:20-cv-22393-CMA Document 1-7 Entered on FLSD Docket 06/10/2020 Page 149 of
                                                              158




On- Ground           Promotional                                            Digital & Social                   Media / Ads
Marketing             Marketing                                               Marketing                      Communications


     BTL             Promotions                                          Digital Services                            ATL


 Brand Activations   Cross Promotions                                           Social Mkt                        Graphic Design
 Street Marketing      Point of Sale                                            AdWords                       ATL Media (Print – OOH)
   Gamification        POP material                                             Email Mkt                       Press – Audiovisual
    Pop-Stores          Incentives                                               Blogging                              Radio
                                                                              Content Mkt                           Streaming
                                                                                 Website                           Press Release
                                                                       (banner, landing, microsite)                 Catalogues
                                                                        Optimization (SEO- SEM)
                                                                             Media Buying
                                                                               Influencers
                                      Case 1:20-cv-22393-CMA Document 1-7 Entered on FLSD Docket 06/10/2020 Page 150 of
                                                                           158




Trade Marketing & Training Services



   Training                                       Promoters                                                               Merchandising
   •   In - Store training                        • Exclusive                                                             •   Planogram builder
   •   Train the trainers                         • Category                                                              •   Display Program
   •   Webinars                                   • Store checkers                                                        •   Exhibitions
   •   App TSF                                                                                                            •   Demo units
                                                                                                                          •   Seeding trial




           Succeeding in retail is combination of planning and execution and we like to take care of
           the whole process. We can help you out with the perfect planogram and the ideal shopper
           experience. Let us deliver the best POS-material and we can give you the plan for a
           successful retail execution.
                                          Case 1:20-cv-22393-CMA Document 1-7 Entered on FLSD Docket 06/10/2020 Page 151 of
                                                                               158




Our results 2017

     750          People trained in sales floors.

     280           People trained Online/ Training app.

     We begin with the creation of an exclusive                                           We have DNC methods designed and approved for
     educational model adapted to retail.                                                 every type of retail.

     As a requirement, our staff has solid foundations                                    We create personalized multimedia materials using
     combined with field experience.                                                      all existing technology aligned.

     Our structure is adapted to the public objective                                     Innovation is the core of our business, as a result in
     according to age and education level.                                                order to complement our training programs, we
                                                                                          have developed our own application for mobile
                                                                                          training.
                         Case 1:20-cv-22393-CMA Document 1-7 Entered on FLSD Docket 06/10/2020 Page 152 of
                                                              158




PR & Events

                                                                                                             LOCAL
                                                                                                             • Launch events
                                                                                                             • Openings
                                                                                                                 • APR: CB 6, PE 5, CL 1
           CORPORATE                                                                                         • Social events sponsoring
         • Intcomexpo
     • Retail Workshop
        • APR Summit
                                                                                                                  REGIONAL
                                                                                                                  • Commercial
                                                                                                                  • Seasonal
                                                                                                                  • JBL Launch Tour
                                              Case 1:20-cv-22393-CMA Document 1-7 Entered on FLSD Docket 06/10/2020 Page 153 of
                                                                                   158



     CES                                  1       2     3     4     5     6      7     8     9 10 11 12 13 14 15 16 17 18 19 20 21 22 23 24 25 26 27 28 29 30 31
     Copa América 2019
     JBL Launch Tour (TBD)          JAN                                                                                                   BACK TO SCHOOL

       Corporate                    FEB

      Selvámonos Festival
                                    MAR
      Veltrac Music Festival
      Soundhearts Festival
PE    Vivo por X el Rock Festival
                                    APR                                                                                                EASTER
      Expo Peru Technology &
                                    MAY                                                                                             MOTHER’S MONTH
      Innovation
                                    JUN                                                                                  FATHER’S MONTH
      Estéreo Picnic
      Freedom Festival              JUL
      Baum Festival
      Colombia Moda                 AUG                                                                                             CHILDREN’S DAY / BACK TO SCHOOL
CB    Feria de la Flores
      Festival Rock al Parque       SEP
      ArtBo
      Soundhearts Festival
                                    OCT                                                                                                            HALLOWEEN
      Feria de la Caña
                                    NOV                                                                    BLACK FRIDAY / CYBER MONDAY
      Lollapalooza
      Viña del Mar                  DEC                                                                                           CHRISTMAS
      Festival Verano Iquique
CL    Semana Valdiviana
      Santiago Gets louder
                                                                Case 1:20-cv-22393-CMA Document 1-7 Entered on FLSD Docket 06/10/2020 Page 154 of
                                                                                                     158




           DIGITAL ADS / INFLUENCERS

                            Spotify Sales Rate CPM/CPV
Video Takeover Everywhere
  Video Takeover (Mobile)
 Video Takeover (Desktop)
  Video Sponsored Session
          Overlay Desktop                                                                                             REGION                        FOLLOWERS      COST/POST
                                                                                                                     Colombia                       3.3K a 28.8K   $120 - $250
           Overlay Mobile
                                                                                                                       Peru                          2.5K a 15K     $60 - $200
        Audio Everywhere                                                                                               Chile                          1K a 10K     $100 - $500
                                                                                                                     Uruguay                         1.4K a 16K     $60 - $200
                            $0       $10         $20      $30            $40               $50
                   Peru (USD)      Chile (USD)     Colombia (USD)



  In 2018 Spotify confirmed 157M of active users, 86M use the free
  version (28M Latam) According to Spotify, 72% of users are millennials,
  in addition, the average millennial that uses Spotify spends 143 minutes
  per day streaming music on the platform.
                                                    Case 1:20-cv-22393-CMA Document 1-7 Entered on FLSD Docket 06/10/2020 Page 155 of
                                                                                         158

                                                                                                                                                          On Ground Marketing


                                                                                                          Pop-Stores


     Marketing Investment
                                                                                                        Gamification




                                                                                                    Street Marketing


COOP – MDF 6%
                                                                                                   Brand Activations



                                        13%                                                                            $0        $20,000    $40,000      $60,000     $80,000    $100,000      $120,000   $140,000   $160,000   $180,000

                                                    20%                                                                                               Travel 5%      APR 25%     Retail 70%



 On-ground mkt                   6%
                                                                                                                                                                   Promotions
 Promotions
                            3%
 Media / Ads
                                                                                                   Incentives promotion
 Digital                    5%
 Merchandising
                                                                   15%
 Promoters                                                                                                  POP material
 Training
 Events
                                  19%                                                                       Point of Sale



                                              19%
                                                                                                       Cross Promotions
*Total Investment = $2.4M
                                                                                                                            $0          $20,000       $40,000         $60,000      $80,000         $100,000     $120,000       $140,000
                                                                                                                                                      Travel 10%     APR 30%     Retail 60%
                                                                                                         Case 1:20-cv-22393-CMA Document 1-7 Entered on FLSD Docket 06/10/2020 Page 156 of
                                                                                                                                              158

                                                               Media & Ads                                                                                                                                        Merchandising

             Catalogues

                                                                                                                                                               Seeding trial
          Press Release


              Streaming


                 Radio                                                                                                                                          Demo units


     Press – Audiovisual


ATL Media (Print – OOH)
                                                                                                                                                        Exhibitions/Displays

         Graphic Design

                           $0             $20,000          $40,000             $60,000         $80,000         $100,000          $120,000                                      $0            $5,000     $10,000       $15,000         $20,000     $25,000    $30,000     $35,000
                                                    Travel 10%    APR 30%         Retail 60%                                                                                                            Travel 10%     APR 30%       Retail 60%




                                                                 Digital                                                                                                                                             Events

                           Influencers
                                                                                                                                                        Sponsored Local Events
                      Media Buying

           Optimization (SEO, SEM)

Website (banner,landing, micrositio)                                                                                                                               APR Summit

                         Content Mkt

                                 Blog                                                                                                                          Retail Workshop

                            Email Mkt

                             Adwords
                                                                                                                                                                    Intcomexpo
                           Social Mkt

                                         $0          $10,000         $20,000        $30,000       $40,000          $50,000        $60,000                                           $0        $50,000    $100,000       $150,000       $200,000   $250,000   $300,000   $350,000
                                                    Travel 10%    APR 30%         Retail 60%                                                                                                                         Activity Cost
                                                                                Case 1:20-cv-22393-CMA Document 1-7 Entered on FLSD Docket 06/10/2020 Page 157 of
                                                                                                                     158




         Trade Marketing & Training

                                                   Training                                                                                                                            Promoters


          App TSF

                                                                                                                               Store checkers

         Webinars




Train the trainers

                                                                                                                                    Exclusive

In - Store training



                      $0   $10,000   $20,000       $30,000    $40,000      $50,000       $60,000          $70,000                               $0         $5,000   $10,000    $15,000      $20,000        $25,000   $30,000   $35,000   $40,000
                                      Travel 10%    APR 30%   Retail 60%                                                                                                  Travel 10%     APR 30%      Retail 60%
         Case 1:20-cv-22393-CMA Document 1-7 Entered on FLSD Docket 06/10/2020 Page 158 of
                                              158




THANKS
